EXHIBIT Supplemental Financial Information September 30, 2009 (Unaudited) Table of Contents Page No. Corporate Profile 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Balance Sheets 3 Summary Operating Data 4 - 6 Funds from Operations Dividends General and Administrative Expenses Net Operating Income Reconciliation of Funds from Operations for Exclusion of Non-Recurring Transactions Rentals Interest Expense Fee Income From Real Estate Joint Ventures and Partnerships Property Joint Venture Reporting 7 - 10 Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share Investments in Unconsolidated Real Estate Joint Ventures & Partnerships Mortgage Debt Information for Unconsolidated Real Estate Joint Ventures & Partnerships Supplemental Analyst Information 11 Summary Balance Sheet Information 12 Common Share Data Capitalization Capital Availability Credit Ratings Debt Information 13 - 14 Outstanding Balance Summary Fixed vs. Variable Rate Debt Secured vs. Unsecured Debt Coverage Ratios Weighted Average Interest Rates Schedule of Maturities Other Information 15 - 16 Tenant Diversification Lease Expirations Leasing Production Average Minimum Rent per Square Foot Occupancy Property Information 17 - 40 Property Investment Summary New Development Properties (by Stabilization) New Development Property List & Estimated Final Investment Roll-Forward Land Held for Development and Quarterly Roll-Forward Disposition Summary Total Net Operating Income at Pro rata Share by Geographic Region Average Base Rents by CBSA Property Listing This supplemental financial information package contains historical information of the Company. Certain information contained in this Supplemental Financial Information package includes certain forward-looking statements reflecting Weingarten Realty Investors’ expectations in the near term that involve a number of risks and uncertainties; however, many factors may materially affect the actual results, including demand for our properties, changes in rental and occupancy rates, changes in property operating costs, interest rate fluctuations, and changes in local and general economic conditions.Accordingly, there is no assurance that WRI’s expectations will be realized. Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of September 30, 2009, we owned or operated under long-term leases, interests in385 developed income-producing properties and 13 new development properties (including 10 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 315 shopping centers, 80 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 46.0 million square feet of leasable area.Our properties were 91.1% leased as of September 30, 2009, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF 8.1% 2019 Notes WRD Page 1 Weingarten Realty Investors Condensed Consolidated Statements of Income and Comprehensive Income (in thousands, except per share amounts) (as reported) Three Months Ended Nine Months Ended September 30, September 30, Twelve Months Ended December 31, 2009 2008 2009 2008 2008 2007 2006 2005 Revenues: Rentals, net $ 139,636 $ 149,725 $ 422,106 $ 441,288 $ 584,956 $ 554,129 $ 500,685 $ 452,731 Other 4,908 4,242 12,321 10,310 13,852 13,197 6,689 6,056 Total 144,544 153,967 434,427 451,598 598,808 567,326 507,374 458,787 Expenses: Depreciation and amortization 37,159 35,368 112,836 115,281 151,939 124,009 113,323 103,034 Operating 25,733 26,045 76,014 77,151 114,976 100,508 82,686 68,143 Ad valorem taxes, net 18,275 19,967 55,012 54,620 71,346 65,043 59,067 53,101 Impairment loss 32,774 32,774 52,539 General and administrative 6,178 5,816 19,198 19,774 25,761 26,979 23,801 17,379 Total 120,119 87,196 295,834 266,826 416,561 316,539 278,877 241,657 Operating Income 24,425 66,771 138,593 184,772 182,247 250,787 228,497 217,130 Interest Expense, net (36,431 ) (40,878 ) (115,247 ) (118,724 ) (156,317 ) (156,248 ) (148,052 ) (128,565 ) Interest and Other Income, net 3,596 1,171 8,504 3,919 4,333 8,485 9,043 2,849 Equity in (Loss) Earnings of Real Estate Joint Ventures and Partnerships, net (a) (4,763 ) 5,151 2,783 15,537 12,196 19,853 14,655 6,610 Gain on Redemption of Convertible Senior Unsecured Notes 16,453 25,311 12,961 Gain on Merchant Development Sales 491 1,418 18,619 8,240 8,342 16,385 7,166 804 (Provision) Benefit for Income Taxes (4,364 ) (701 ) (7,071 ) (2,991 ) 10,191 (4,073 ) (1,366 ) (Loss) Income from Continuing Operations (593 ) 32,932 71,492 90,753 73,953 135,189 109,943 98,828 Operating (Loss) Income from Discontinued Operations (1,294 ) 2,016 1,250 8,398 9,922 17,404 30,310 39,120 Gain on Sale of Property from Discontinued Operations 398 4,520 7,385 53,983 68,722 83,659 145,494 65,459 (Loss) Income from Discontinued Operations (896 ) 6,536 8,635 62,381 78,644 101,063 175,804 104,579 Gain (Loss) on Sale of Property 994 (43 ) 12,374 101 1,998 4,086 22,493 22,306 Net (Loss) Income (495 ) 39,425 92,501 153,235 154,595 240,338 308,240 225,713 Less: Net Income Attributable to Noncontrolling Interests (20 ) (2,515 ) (2,894 ) (6,968 ) (8,943 ) (10,237 ) (6,414 ) (6,060 ) Net (Loss) Income Adjusted for Noncontrolling Interests (515 ) 36,910 89,607 146,267 145,652 230,101 301,826 219,653 Preferred Share Dividends (8,869 ) (9,114 ) (26,607 ) (25,842 ) (34,711 ) (25,375 ) (10,101 ) (10,101 ) Redemption Costs of Preferred Shares (860 ) (1,850 ) (1,850 ) Net (Loss) Income Available to Common Shareholders $ (9,384 ) $ 26,936 $ 63,000 $ 118,575 $ 109,091 $ 204,726 $ 291,725 $ 209,552 Earnings Per Common Share - Basic $ (0.08 ) $ 0.32 $ 0.59 $ 1.42 $ 1.29 $ 2.39 $ 3.33 $ 2.35 Earnings Per Common Share - Diluted $ (0.08 ) $ 0.32 $ 0.59 $ 1.41 $ 1.28 $ 2.35 $ 3.24 $ 2.31 (a)See Page 8 for the Company's pro rata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Note:Prior periods have been restated to conform to the current year presentation for the adoption of FSP APB 14-1, "Accounting for Convertible Debt Instruments That May be Settled in Cash upon Conversion (Including Partial Cash Settlement)" (ASC 470) and SFAS 160, "Noncontrolling Interests in Consolidatd Financial Statementsan amendment of ARB No. 51 (ASC 810)." Page 2 Weingarten Realty Investors Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (as reported) September 30, December 31, 2009 2008 ASSETS Property $ 4,806,661 $ 4,915,472 Accumulated Depreciation (861,547 ) (812,323 ) Property Held for Sale, net 51,007 Property, net 3,996,121 4,103,149 Investment in Real Estate Joint Ventures and Partnerships, net (a) 311,353 357,634 Total 4,307,474 4,460,783 Notes Receivable from Real Estate Joint Ventures and Partnerships 323,141 232,544 Unamortized Debt and Lease Costs, net 109,661 119,464 Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $9,608 in 2009 and $12,412 in 2008) 84,948 103,873 Cash and Cash Equivalents 104,694 58,946 Restricted Deposits and Mortgage Escrows 14,526 33,252 Other, net 92,854 105,350 Total $ 5,037,298 $ 5,114,212 LIABILITIES AND EQUITY Debt, net $ 2,724,888 $ 3,148,636 Accounts Payable and Accrued Expenses 152,022 179,432 Other, net 98,791 90,461 Total 2,975,701 3,418,529 Commitments and Contingencies 41,000 Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest; 100 shares issued and outstanding in 2009 and 2008; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2009 and 2008; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2009 and 2008; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 119,790 in 2009 and 87,102 in 2008 3,605 2,625 Accumulated Additional Paid-In Capital 1,949,308 1,514,940 Net Income Less Than Accumulated Dividends (80,015 ) (37,245 ) Accumulated Other Comprehensive Loss (27,814 ) (29,676 ) Shareholders' Equity 1,845,092 1,450,652 Noncontrolling Interest 216,505 204,031 Total Equity 2,061,597 1,654,683 Total $ 5,037,298 $ 5,114,212 (a)This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page 8 for additional information. Note:The prior period has been restated to conform to the current year presentation for the adoption of FSP APB 14-1, "Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)" (ASC 470) and SFAS 160, "Noncontrolling Interests in Consolidated Financial Statementsan amendment of ARB No. 51 (ASC 810)." Page 3 Weingarten Realty Investors Summary Operating Data (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Funds from Operations Numerator: Net (loss) income available to common shareholders $ (9,384 ) $ 26,936 $ 63,000 $ 118,575 Depreciation and amortization 35,646 34,282 109,446 114,535 Depreciation and amortization of unconsolidated real estate joint ventures and partnerships 4,850 3,137 13,415 8,698 Gain on sale of property (1,383 ) (4,470 ) (19,736 ) (53,437 ) (Gain) loss on sale of property of unconsolidated real estate joint ventures and partnerships 2 (4 ) (12 ) Funds from Operations - Basic 29,729 59,887 166,121 188,359 Funds from operations attributable to operating partnership units Funds from Operations - Diluted $ 29,729 $ 59,887 $ 166,121 $ 188,359 Denominator: Weighted average shares outstanding - Basic 119,384 83,795 106,186 83,739 Effect of dilutive securities: Share options and awards 521 559 549 Operating partnership units Weighted average shares outstanding - Diluted 119,384 84,316 106,745 84,288 Funds from Operations per Share - Basic $ 0.25 $ 0.71 $ 1.56 $ 2.25 Funds from Operations Per Share - Diluted $ 0.25 $ 0.71 $ 1.56 $ 2.23 Growth in Funds from Operations per Share - Diluted -64.8 % -30.0 % Note: Due to the dilution from the common equity offering in April, the reported Funds from Operations per share for individual quarters will not sum to the year to date Funds from Operations per share. Dividends Common Dividends per Share $ 0.250 $ 0.525 $ 1.025 $ 1.575 Common Dividends Paid as a % of Funds from Operations 100.7 % 73.7 % 63.7 % 70.2 % General and Administrative Expenses General and Administrative Expenses/Total Revenue 4.3 % 3.8 % 4.4 % 4.4 % General and Administrative Expenses/Total Assets before Depreciation 0.10 % 0.10 % 0.33 % 0.33 % Net Operating Income * Same Property NOI Growth: ** Cash Basis Retail -4.0 % -1.0 % -4.2 % 0.5 % Industrial -3.9 % 3.5 % -3.1 % 2.6 % Total -4.0 % -0.6 % -4.1 % 0.7 % * Includes the Company's share of unconsolidated real estate joint ventures and partnerships and excludes its partners' share of consolidated real estate joint ventures and partnerships ("Pro rata Share"). ** Same Property NOI Growth excludes the effect of lease cancellation income and straight-line rent adjustments, but does include provisions for uncollectible amounts and related recoveries. The National Association of Real Estate Investment Trusts defines funds from operations as net income (loss) available to common shareholders computed in accordance with generally accepted accounting principles, excluding gains or losses from sales of real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition. Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs. FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. Page 4 Weingarten Realty Investors Reconciliation of Funds from Operations for Exclusion of Non-Recurring Transactions Per Share Three Months EndedSeptember 30, 2009 Funds from Operations per Common Share - Diluted, as Reported $ 0.25 Gain on Redemption of Convertible Senior Unsecured Notes (0.14 ) Impairment Loss, net of taxes: Impairment Loss 0.27 Discontinued Operations 0.02 Equity in Loss of Real Estate Joint Ventures and Partnerships 0.06 Provision for Income Taxes: Tax Benefit Related to Current Impairment Charges (0.04 ) Valuation Allowance Against Deferred Tax Asset 0.08 Net Income Attributable to Noncontrolling Interests (0.01 ) Total Impairment Loss 0.38 Write-off of Misc Notes Receivables: Equity in Loss of Real Estate Joint Ventures and Partnerships 0.01 Adjusted Funds from Operations per Common Share - Diluted $ 0.50 Page 5 Weingarten Realty Investors Summary Operating Data (continued) (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Rentals, net Base minimum rent, net $ 107,932 $ 112,939 $ 324,872 $ 335,386 Straight line rent 1,649 3,380 5,980 8,659 Over/Under-market rentals, net 622 947 2,031 2,605 Percentage rent 1,835 1,331 3,756 3,710 Tenant reimbursements 27,598 31,128 85,467 90,928 Total $ 139,636 $ 149,725 $ 422,106 $ 441,288 Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Interest Expense, net Interest paid or accrued $ 38,850 $ 47,303 $ 125,790 $ 138,412 Over-market mortgage adjustment (984 ) (1,189 ) (3,089 ) (4,312 ) Gross interest expense 37,866 46,114 122,701 134,100 Less: Capitalized interest (1,435 ) (5,236 ) (7,454 ) (15,376 ) Interest expense, net $ 36,431 $ 40,878 $ 115,247 $ 118,724 Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Fee Income from Real Estate Joint Ventures and Partnerships Recurring $ 1,510 $ 1,733 $ 4,664 $ 5,173 Non-Recurring 63 95 Total $ 1,510 $ 1,733 $ 4,727 $ 5,268 September 30, December 31, 2009 2008 Property Land $ 932,742 $ 964,982 Land held for development 155,116 118,078 Land under development 33,606 101,587 Buildings and improvements 3,529,669 3,488,385 Construction in-progress 155,528 242,440 Total $ 4,806,661 $ 4,915,472 Page 6 Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Revenues: Base minimum rent, net $ 30,334 $ 28,785 $ 91,550 $ 84,652 Straight line rent 1,418 466 3,192 2,318 Over/Under-market rentals, net 1,602 1,166 4,709 3,771 Percentage rent 340 148 709 514 Tenant reimbursements 7,115 7,343 23,735 22,779 Other income 1,428 1,113 4,366 3,310 Total 42,237 39,021 128,261 117,344 Expenses: Depreciation and amortization 14,204 10,868 40,702 30,099 Interest, net 7,871 5,491 22,470 14,808 Operating 8,507 6,218 23,612 19,146 Ad valorem taxes, net 5,084 4,480 15,915 13,834 General and administrative 1,581 809 4,144 1,786 Impairment loss 6,923 6,923 Total 44,170 27,866 113,766 79,673 Gain on merchant development sales 443 933 Gain (loss) on sale of property (3 ) 11 35 Net (loss) income $ (1,933 ) $ 11,595 $ 14,506 $ 38,639 September 30, December 31, 2009 2008 ASSETS Property $ 1,970,181 $ 1,951,771 Accumulated depreciation (160,541 ) (129,227 ) Property, net 1,809,640 1,822,544 Other assets, net 234,844 256,688 Total $ 2,044,484 $ 2,079,232 LIABILITIES AND SHAREHOLDERS' EQUITY Debt, net $ 438,128 $ 472,486 Amounts payable to Weingarten Realty Investors 337,956 248,969 Other liabilities, net 92,216 149,265 Total 868,300 870,720 Accumulated equity 1,176,184 1,208,512 Total $ 2,044,484 $ 2,079,232 Page 7 Weingarten Realty Investors Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Revenues: Base minimum rent, net $ 9,527 $ 8,344 $ 28,718 $ 24,330 Straight line rent 472 103 1,144 748 Over/Under-market rentals, net 323 246 957 761 Percentage rent 168 60 316 166 Tenant reimbursements 2,195 2,264 7,620 6,649 Other income 637 533 2,014 1,065 Total 13,322 11,550 40,769 33,719 Expenses: Depreciation and amortization 4,850 3,137 13,415 8,698 Interest, net 2,796 1,581 7,812 3,936 Operating 2,920 1,802 7,660 5,373 Ad valorem taxes, net 1,592 1,381 5,010 3,951 General and administrative 717 345 1,872 676 Impairment loss 6,747 6,747 Total 19,622 8,246 42,516 22,634 Gain on merchant development sales 222 402 Gain (loss) on sale of property (2 ) 4 12 Net (loss) income $ (6,300 ) $ 3,524 $ (1,743 ) $ 11,499 September 30, December 31, 2009 2008 ASSETS Property $ 602,827 $ 593,923 Accumulated depreciation (59,085 ) (48,476 ) Property, net 543,742 545,447 Other assets, net 96,609 104,439 Total $ 640,351 $ 649,886 LIABILITIES AND SHAREHOLDERS' EQUITY Debt, net $ 150,824 $ 164,699 Amounts payable to Weingarten Realty Investors 159,756 117,150 Other liabilities, net 35,370 63,320 Total 345,950 345,169 Accumulated equity 294,401 304,717 Total $ 640,351 $ 649,886 Notes: The Consolidated Financial Statements at pro rata share include only the real estate operations of joint ventures and partnerships at WRI's ownership percentages.Pro rata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 8 Weingarten Realty Investors Investments in Unconsolidated Real Estate Joint Ventures & Partnerships September 30, 2009 (In Thousands) Weingarten Realty Joint Venture Partner Number of Properties Total GLA Total Assets Total Debt Ownership Interest Share of Debt Investment Balance Equity in Earnings (Loss) of Unconsolidated JVs TIAA Florida Retail LLC 7 1,258 $ 332,987 $ - 20.0 % $ - $ 64,107 $ 1,647 AEW SRP, LLC 10 895 167,642 104,780 25.0 % 26,195 13,093 25 Collins 8 1,110 155,344 30,385 50.0 % 15,192 55,366 1,730 AEW - Institutional Client 6 523 135,279 68,882 20.0 % 13,776 12,525 632 BIT Retail 3 715 157,178 - 20.0 % - 30,440 892 BIT Investment Thirty-Six, LP 12 4,068 223,990 24,331 20.0 % 4,866 33,163 571 Eagle AN, LP 7 2,050 51,412 34,475 20.0 % 6,895 - (107 ) Other 28 4,032 820,652 175,275 47.9 % 83,899 102,658 (2,607 ) Total 81 14,652 $ 2,044,484 $ 438,128 28.6 % $ 150,824 $ 311,353 $ 2,783 Joint Venture Description RETAIL TIAA Florida Retail LLC Joint venture with an institutional partner, TIAA-CREF Global Real Estate. AEW SRP, LLC Retail joint venture with an institutional partner through AEW Capital Management Collins Primarily a development joint venture in the Texas Rio Grande valley AEW - Institutional Client Joint venture with an institutional partner through AEW Capital Management BIT Retail Retail joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust INDUSTRIAL BIT Investment Thirty-Six, LP Industrial joint venture with Mercantile Real Estate Advisors and its client, the AFL-CIO Building Investment Trust Eagle AN, LP Industrial joint venture with American National Insurance Company Page 9 Weingarten Realty Investors Mortgage Debt Information for Unconsolidated Joint Ventures & Partnerships September 30, 2009 (In Thousands) Joint Venture Partner # of Mortgaged Properties Mortgage Balance Average Interest Rate (1) Average Remaining Term (yrs) TIAA Florida Retail LLC - $ - - - AEW SRP, LLC 7 104,780 5.7 % 6.3 Collins 2 30,385 6.2 % 11.9 AEW - Institutional Client 6 68,882 5.7 % 4.4 BIT Retail - BIT Investment Thirty-Six, LP 4 24,331 6.4 % 2.1 Eagle AN, LP 1 34,475 8.1 % 0.9 Other 7 99,561 5.6 % 7.7 Total 27 $ 362,414 6.0 % 5.8 Schedule of Maturities At 100% At WRI Share Maturities Average Interest Rate Maturities Average Interest Rate 2009 $ 1,591 6.0 % $ 436 6.0 % 2010 (1) 47,553 5.8 % 11,131 5.8 % 2011 17,515 5.8 % 8,085 5.7 % 2012 19,281 5.7 % 4,483 5.7 % 2013 47,920 5.7 % 16,725 5.7 % 2014 50,747 5.6 % 11,867 5.7 % 2015 36,979 5.7 % 8,356 5.7 % 2016 69,660 5.6 % 18,796 5.7 % 2017 46,375 5.7 % 20,633 5.7 % Thereafter 24,793 5.0 % 12,459 5.0 % Total $ 362,414 6.0 % $ 112,971 5.6 % (1) All mortgages are fixed rate except for one of the "other" which has a variable rate mortgage ($3.4 million),maturing in 2010 Page 10 Weingarten Realty Investors Supplemental Analyst Information (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Net Operating Income including Joint Ventures Revenues $ 144,544 $ 153,967 $ 434,427 $ 451,598 Operating expense (25,733 ) (26,045 ) (76,014 ) (77,151 ) Ad valorem taxes (18,275 ) (19,967 ) (55,012 ) (54,620 ) Total 100,536 107,955 303,401 319,827 Net Operating Income from Discontinued Operations 1,874 3,384 7,221 13,618 Pro rata Share of Unconsolidated Joint Ventures: Revenues 13,322 11,550 40,769 33,719 Operating expense (2,920 ) (1,802 ) (7,660 ) (5,373 ) Ad valorem taxes (1,592 ) (1,381 ) (5,010 ) (3,951 ) Total 8,810 8,367 28,099 24,395 Minority Interests Share of Net Operating Income and Other Adjustments (6,628 ) (5,404 ) (17,644 ) (11,096 ) Net Operating Income including Joint Ventures $ 104,592 $ 114,302 $ 321,077 $ 346,744 Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Equity in (Loss)Earnings of Real Estate Joint Ventures and Partnerships, net Net (loss) income from unconsolidated real estate joint ventures and partnerships $ (6,300 ) $ 3,524 $ (1,743 ) $ 11,499 Intercompany fee income reclass 1,619 1,508 4,584 3,994 Other adjustments (82 ) 119 (58 ) 44 Equity in (loss)earnings of real estate joint ventures and partnerships, net $ (4,763 ) $ 5,151 $ 2,783 $ 15,537 Page 11 Weingarten Realty Investors Summary Balance Sheet Information (in thousands, except common share data and percentages) September 30, December 31, 2009 2008 Common Share Data Closing Market Price $ 19.92 $ 20.69 Dividend Yield 5.02 % 10.15 % 90-Day, Average Daily Trading Volume 1,849,118 2,372,033 Capitalization (As reported) Debt $ 2,724,888 $ 3,148,636 Preferred Shares 497,500 497,500 Common Shares at Market 2,386,217 1,802,140 Operating Partnership Units at Market 39,800 45,559 Total Market Capitalization $ 5,648,405 $ 5,493,835 Debt to Total Market Capitalization 48.2 % 57.3 % Capitalization (Pro rata) Debt $ 2,667,710 $ 3,108,982 Preferred Shares 497,500 497,500 Common Shares at Market 2,386,217 1,802,140 Operating Partnership Units at Market 39,800 45,559 Total Market Capitalization $ 5,591,227 $ 5,454,181 Debt to Total Market Capitalization 47.7 % 57.0 % Capital Availability Total Revolver Capacity $ 575,000 $ 575,000 Revolver Balance Outstanding 190,000 383,000 Outstanding Letters of Credit under Revolver 10,007 10,057 Unused Portion of $evolver $ 374,993 $ 181,943 Credit Ratings S&P Moody's Senior Debt BBB Baa2 Preferred Shares BB+ Baa3 Page 12 Weingarten Realty Investors Debt Information (in thousands, except percentages) 3rd Quarter 4th Quarter September 30, Weighted December 31, Weighted 2009 Average Rate (1) 2008 Average Rate (1) Outstanding Balance Summary Mortgage Debt $ 1,191,340 6.41 % $ 1,003,709 6.37 % 7% 2011 Bonds 117,670 7.00 % 200,000 7.00 % 3.95% Convertible Bonds (2) 131,060 3.95 % 514,298 3.95 % 8.1% 2019 Notes 100,000 8.10 % Unsecured Notes Payable 961,962 5.70 % 1,014,567 5.77 % Revolving Credit Agreements (3) 190,000 1.35 % 383,000 2.55 % Industrial Revenue Bonds 3,131 2.92 % 3,337 3.44 % Obligations under Capital Leases 29,725 5.29 % 29,725 5.98 % Total Debt - As Reported 2,724,888 5.48 % 3,148,636 5.31 % Less: Noncontrolling Interest (208,002 ) (204,353 ) Plus: WRI Share of Unconsolidated Joint Ventures 150,824 164,699 Total Debt - Pro rata Share $ 2,667,710 5.48 % $ 3,108,982 5.31 % September 30, December 31, 2009 % of Total 2008 % of Total Fixed vs. Variable Rate Debt (at Pro rata Share) (includes the effect of interest rate swaps) Fixed-rate debt $ 2,408,086 90.3 % $ 2,659,268 85.5 % Variable-rate debt 259,624 9.7 % 449,714 14.5 % Total $ 2,667,710 100.0 % $ 3,108,982 100.0 % Secured vs. Unsecured Debt (at Pro rata Share) Secured Debt $ 1,125,954 42.2 % $ 992,491 31.9 % Unsecured Debt 1,541,756 57.8 % 2,116,491 68.1 % Total $ 2,667,710 100.0 % $ 3,108,982 100.0 % Coverage Ratios (at Pro rata Share trailing 4 quarters) Fixed Charge Coverage 2.06 x 1.99 x Interest Coverage 2.47 x 2.37 x Debt Service Coverage 2.36 x 2.31 x As Pro rata Reported Share Weighted Average Interest Rates (1) Nine months ended 09/30/09 5.39 % 5.41 % Three months ended 09/30/09 5.48 % 5.48 % Twelve months ended 12/31/08 5.54 % 5.53 % (1) Weighted average interest rates exclude the effects of FAS 141, discounts on convertible bonds, and loan costs related to financing. (2) The convertible bonds, with a face value of $135.2 million, mature August 1, 2026 with a five year option to redeem anytime after August 2011 and an initial conversion price of $49.075 per share. (3) Weighted average revolving interest rate excluding the effect of the commitment fee was 0.89% in third quarter 2009 and 2.34% in fourth quarter Page 13 Weingarten Realty Investors Debt Information (in thousands, except percentages) Schedule of Maturities at September 30, 2009 As Reported Pro rata Share Maturities Rate(6) Maturities Rate(6) Floating Rate Fixed Rate 2009(1) $ 13,986 5.45 % $ 14,300 5.51 % $ 9,191 $ 5,109 2010(2) 115,934 6.42 % 126,780 6.48 % 2,429 124,351 2011(3) 219,832 6.76 % 226,555 6.78 % 488 226,067 2012 342,592 5.68 % 344,382 5.72 % 3,559 340,823 2013 417,797 6.03 % 311,017 5.87 % 841 310,176 2014 384,475 5.46 % 395,642 5.49 % 3,102 392,540 2015 253,992 6.40 % 217,510 6.03 % 1,124 216,386 2016 215,850 6.62 % 234,937 6.28 % 1,296 233,641 2017 119,005 6.98 % 140,023 6.44 % 1,456 138,567 2018 55,040 7.57 % 15,118 5.78 % 1,553 13,565 Thereafter(3) 357,932 6.49 % 396,160 5.30 % 29,239 366,921 Subtotal 2,496,435 2,422,424 54,278 2,368,146 Revolvers(4) 190,000 1.40 % 190,000 1.40 % 190,000 Other(5) 38,453 55,286 (34,654 ) 89,940 Swap Maturities: 2014 50,000 (50,000 ) Total $ 2,724,888 5.39 % $ 2,667,710 5.41 % $ 259,624 $ 2,408,086 (1) Includes $2.3 million of amortizing industrial revenue bonds with a final maturity date of 2015 that are currently callable by the lender. (2) Includes $9.7 million of MTN's maturing 2028 with 12 and 20 year put options. (3) Thereafter includes $135.2 million of Convertible debt maturing in 2026 which has a 5 year call and put option in 2011. (4) Includes the effect of the commitment fee. (5) Other includes capital leases, FAS 141 adjustment, fair value of swaps and discounts on notes.Our pro rata share calculation also includes bonds issued in association with a guarantee in connection with a project in Denver, Colorado. (6) Weighted average interest rates exclude the effects of FAS 141, discounts on convertible bonds, and loan costs related to financing. Page 14 Weingarten Realty Investors Tenant Diversification by Percent of Rental Revenues at Pro rata Share (in thousands, except percentages and # of units) % of Pro rata # of Units Rental Square Rank Tenant Name DBA’s Revenue Feet 1 THE KROGER CO. Kroger, Smith Food, Ralphs, Fry's Food, King Soopers 27 1.94 % 1,256 2 ROSS STORES, INC. Ross Dress for Less 36 1.68 % 777 3 T.J.X. COMPANIES, INC. T.J. Maxx, Marshalls, Home Goods 33 1.64 % 803 4 HOME DEPOT, INC. 7 1.26 % 806 5 PUBLIX SUPER MARKETS, INC. 23 1.18 % 730 6 SAFEWAY, INC. Safeway, Randalls, Von's 18 1.14 % 765 7 OFFICE DEPOT, INC. 26 1.11 % 525 8 PETSMART, INC. 20 1.02 % 364 9 BARNES & NOBLE INC. Barnes & Noble, Bookstop Booksellers 12 0.91 % 267 10 GAP, INC. Gap, Old Navy, Banana Republic 19 0.89 % 297 11 BLOCKBUSTER VIDEO 47 0.83 % 216 12 PETCO ANIMAL SUPPLIES, INC. 22 0.75 % 251 13 STAPLES 14 0.73 % 303 14 24 HOUR FITNESS INC. 7 0.70 % 179 15 BED BATH & BEYOND, INC. 18 0.66 % 347 16 WHOLE FOODS 6 0.66 % 218 17 H E BUTT GROCERY 6 0.64 % 291 18 OFFICE MAX INC. 11 0.63 % 250 19 HARRIS TEETER 7 0.62 % 287 20 DOLLAR TREE STORES, INC. Dollar Tree, Greenbacks 30 0.61 % 287 21 THE SPORTS AUTHORITY 6 0.60 % 222 22 RALEY'S Raley's Bel Air Markets 6 0.58 % 331 23 TOYS 'R' US 9 0.58 % 312 24 BEST BUY, INC. 10 0.58 % 225 25 FOOD LION 9 0.49 % 335 Total 429 22.43 % 10,643 Page 15 Weingarten Realty Investors Leasing Information (in thousands, except percentages and # of units and leases, pro rata share) Lease Expirations Shopping Center Industrial Total Percentage of Percentage of Percentage of Pro rata Pro rata Pro rata Year Expiring Sq. Ft. Revenue Sq. Ft. Revenue Sq. Ft. Revenue 2009 0.95 % 1.19 % 4.71 % 4.22 % 1.89 % 1.54 % 2010 12.00 % 13.07 % 19.92 % 20.47 % 14.00 % 13.91 % 2011 14.88 % 15.42 % 13.14 % 14.88 % 14.44 % 15.36 % 2012 12.79 % 13.90 % 15.50 % 16.56 % 13.47 % 14.21 % 2013 13.06 % 13.25 % 17.05 % 16.75 % 14.06 % 13.65 % 2014-2018 30.63 % 29.27 % 27.81 % 24.88 % 29.92 % 28.78 % 2019-2028 14.93 % 13.13 % 1.87 % 2.24 % 11.64 % 11.89 % Commenced Leases - New Lease and Renewals Number GAAP Increase Cash Increase of Leases Square Feet in Base Rent in Base Rent Three Months Ended September 30, 2009 Retail 285 862 3.5 % 1.7 % Industrial 42 535 5.9 % 2.8 % Total 327 1,397 3.8 % 1.8 % Three Months Ended September 30, 2008 Retail 255 799 16.1 % 11.0 % Industrial 51 723 5.3 % 6.5 % Total 306 1,522 13.9 % 9.9 % Nine Months Ended September 30, 2009 Retail 808 2,601 8.2 % 4.3 % Industrial 119 1,638 7.8 % 5.0 % Total 927 4,239 8.1 % 4.4 % Nine Months Ended September 30, 2008 Retail 773 2,901 16.9 % 12.6 % Industrial 140 1,902 8.8 % 7.2 % Total 913 4,803 15.5 % 11.6 % Note: Increase in base rent percent reflects the effect of straight line rent. Average Minimum Rent per Square Foot Quarter Ended September 30, June 30, March 31, December 31, September 30, 2009 2009 2009 2008 2008 Retail $ 13.33 $ 13.28 $ 13.24 $ 13.16 $ 13.05 Industrial $ 5.09 $ 5.04 $ 5.00 $ 4.98 $ 4.92 Occupancy Quarter Ended September 30, June 30, March 31, December 31, September 30, 2009 2009 2009 2008 2008 Shopping Center Portfolio 92.1 % 92.1 % 91.7 % 93.0 % 94.5 % Industrial Portfolio 88.0 % 87.7 % 90.9 % 91.6 % 91.4 % Total Portfolio 91.1 % 90.9 % 91.5 % 92.6 % 93.7 % Note:A space is considered occupied upon execution of a lease agreement. Page 16 Weingarten Realty Investors Property Information (in thousands at pro rata share) Property Investment Summary Acquisitions New Development Major Repairs Tenant Finish Remodels/ Existing Development (1) Leasing/ Broker Fees All Other Total Nine Months Ended 9/30/2009 $ 0 $ 63,344 $ 6,006 $ 12,964 $ 15,060 $ 15,407 $ 7,565 $ 120,346 Year Ended 12/31/2008 2,685 193,235 20,570 35,290 37,781 (2) 24,002 8,231 321,793 Year Ended 12/31/2007 565,427 218,239 18,236 29,928 20,751 21,345 13,356 887,282 Year Ended 12/31/2006 602,987 166,999 14,338 27,233 2,724 20,820 2,799 837,901 (1) Primarily incremental investment on properties formerly classified as new development (2) Includes approximately $12 million for costs incurred in 2008 for new development properties moved to land held of development Page 17 Weingarten Realty Investors New Development Properties (By Stabilization) (in thousands at pro rata share, except percentages) 3Q 2009 Total Square Total Est. Feet of Percent Leased Spent Spent Estimated Final WRI Building Net Year- Inception Investment (2) ROI Completions (4) Own Area (1) @ To- to WRI Gross % YTD Since Center Name Location Anchors % Gross Net 100% Gross Date Date Costs Costs (3) 2009 Inception 1 Horne Street Market Ft. Worth, Texas 24 Hour Fitness 100.0 % 47 42 100.0 % 89.4 % $ 3,175 $ 12,208 $ 10,804 $ 10,804 8.6 % $ 10,804 $ 10,804 Stabilized 2Q 2009 1 Market at Nolana* McAllen, Texas Wal-Mart # 50.0 % 241 21 56.6 % 92.6 % 12 4,080 4,654 9,308 2,189 4,654 2 Jess Ranch Marketplace Phase II* Apple Valley (Los Angeles),California Winco #, Petsmart 50.0 % 308 107 90.5 % 93.4 % 83 17,277 18,447 36,894 1,785 18,447 3 Market at Sharyland Place* Mission, Texas Wal-Mart #, Kohl's 50.0 % 311 56 93.7 % 97.8 % 65 2,519 2,868 5,737 540 2,868 4 Phillips Crossing Orlando, Florida Golf Galaxy, Whole Foods, Michael's 100.0 % 146 146 87.4 % 87.4 % 2,707 28,759 27,405 27,405 7,842 27,405 5 Phillips Village Orlando, Florida Wal-Mart # 100.0 % 286 66 57.6 % 90.2 % -53 13,550 14,432 14,432 6,292 14,432 6 Gateway Station Ft. Worth, Texas Kohl's #, Best Buy #, Michaels #, Ross #, Conn's 70.0 % 498 48 56.9 % 94.1 % 290 7,497 7,758 11,083 5,268 7,758 7 Epic Village Phase I - St. Augustine St. Augustine, Florida Epic Theatre # 70.0 % 69 9 80.1 % 89.2 % 1,691 3,295 3,713 5,305 3,713 3,713 Properties Stabilized in 3Q 2009 1,860 453 81.2 % 93.1 % $ 4,795 $ 76,977 $ 79,277 $ 110,163 7.0 % $ 27,629 $ 79,277 Total 2009 Stabilized Properties 1,907 495 82.4 % 93.0 % $ 7,970 $ 89,185 $ 90,081 $ 120,967 $ 38,433 $ 90,081 1 Clermont Landing* Clermont, Florida JC Penney #, Epic Theater #, TJ Maxx, Ross 55.0 % 368 104 67.2 % 81.4 % 3,713 18,362 20,094 36,534 12,559 12,559 2 ClayPoint Distribution Park (Industrial) Houston, Texas Pioneer, Packaging Corp. of America 100.0 % 359 158 64.1 % 84.2 % -8,139 4,484 8,447 8,447 5,680 7,088 3 The Shoppes at Parkwood Ranch Mesa (Phoenix),Arizona Hobby Lobby, Dollar Tree 100.0 % 107 93 89.1 % 90.5 % 4,240 14,049 15,268 15,268 4,407 12,058 4 Ridgeway Trace Center Phase 1 Memphis, Tennessee Target #, Sports Authority, Best Buy 100.0 % 228 90 100.0 % 100.0 % 2,762 13,598 23,583 23,583 0 0 5 Jess Ranch Marketplace Phase III* Apple Valley (Los Angeles),California Cinemark, Best Buy, Bed Bath, 24 Hour Fitness 50.0 % 185 92 86.5 % 86.5 % 3,960 21,263 23,363 46,726 12,659 19,259 Total 2010 Stabilizations 1,247 538 78.5 % 87.1 % $ 6,535 $ 71,757 $ 90,755 $ 130,559 $ 35,305 $ 50,964 1 Gardens on Havana* Aurora (Denver),Colorado Kohl's, Target, Dick's Sporting Goods,Sprouts 39.8 % 427 170 82.4 % 82.4 % 5,835 21,819 17,570 44,158 7,070 12,226 2 Mohave Crossroads Bullhead City, Arizona Target #, Kohl's #, Marshall's, Bed Bath, Staples 100.0 % 385 183 79.6 % 90.3 % 2,494 40,424 40,554 40,554 9,937 31,729 3 Surf City Crossing Surf City (Wilmington),North Carolina Harris Teeter 75.0 % 75 47 77.3 % 70.8 % 349 3,704 5,506 7,341 0 0 4 Waterford Leland (Wilmington),North Carolina Harris Teeter 75.0 % 95 67 79.3 % 80.4 % 1,484 13,031 11,073 14,764 503 11,473 Total 2011 Stabilizations 982 468 81.0 % 84.4 % $ 10,162 $ 78,978 $ 74,703 $ 106,816 $ 17,510 $ 55,428 1 Ridgeway Trace Center Phase 2 Memphis, Tennessee Target #, Sports Authority, Best Buy 100.0 % 39 39 0.0 % 0.0 % 486 2,529 7,487 7,487 0 0 2 Tomball Marketplace Tomball, Texas Academy# 100.0 % 147 62 25.0 % 68.4 % 2,588 13,132 14,963 14,963 2,303 2,303 3 Westwood Center San Antonio, Texas Wal-Mart # 100.0 % 305 70 8.1 % 74.2 % 407 15,620 14,587 14,587 198 783 4 North Towne Plaza Brownsville, Texas Lowes# 75.0 % 153 27 0.0 % 76.5 % 1,708 2,964 4,891 6,522 0 0 5 Riverpoint at Sheridan* Sheridan (Denver),Colorado Costco #, Target #, Regal Cinema 50.0 % 496 83 59.6 % 86.5 % 33,489 56,569 34,467 68,934 12,880 14,482 Total 2012 Stabilizations 1,140 281 32.2 % 76.6 % $ 38,678 $ 90,814 $ 76,395 $ 112,492 $ 15,381 $ 17,568 Total 13 Properties Under Development (exclusive of phasing) 3,368 1,286 70.2 % 82.8 % $ 55,375 $ 241,548 $ 241,853 $ 349,868 7.3 % $ 68,196 $ 123,960 *Unconsolidated Joint Venture #Denotes anchors that are not owned by Weingarten (1)Total Building Area (Gross) square footage reflects 100% ownership including square feet owned by other.WRI's share of building area (Net) square footage reflects WRI's ownership percentage excluding square feet owned by other and excluding other possible future building area (2)Net of anticipated proceeds from land sales and tax incentive financing. (3)For properties stabilized in 3Q 2009, the ROI% is based on annualized net operating income for existing leases in place today.For properties stabilized prior to our traditional definition of 90% to 95% net leased, additional upside yield will be realized as these properties are lease-up. (4)WRI's portion of estimated final investment dollars brought on-line based on the percentage of commenced leases Note:Phased properties are counted as one property Page 18 Weingarten Realty Investors New Development Property List & Estimated Final Investment Roll-Forward (in thousands at pro rata share) 3Q 2009 # of Total Estimated Investment Properties WRI Costs Gross Costs Properties Currently Under Development At 6/30/2009 24 $ 448,773 $ 624,672 Stabilized Properties During 3Q 2009 Market at Nolana (3,920 ) (7,840 ) Jess Ranch Marketplace Phase II (19,286 ) (38,572 ) Market at Sharyland Place (3,047 ) (6,094 ) Phillips Crossing (27,624 ) (27,624 ) Phillips Village (15,210 ) (15,210 ) Gateway Station (11,171 ) (15,958 ) Epic Village Phase I - St. Augustine (2,002 ) (2,860 ) (7 ) (82,260 ) (114,158 ) Estimated Final Investment Associated with Land Held For Development Epic Village Phase I - St. Augustine (2,139 ) (3,056 ) Market at Nolana (653 ) (1,305 ) Palm Coast Landing Phase II * - - (1) Ridgeway Trace (23,829 ) (23,829 ) Surf City (1,036 ) (1,382 ) The Shoppes at Wilderness Oaks * (8,818 ) (8,818 ) Tomball Marketplace (30,960 ) (30,960 ) Waterford - - (1) Westover Square * - - (1) 300 West Town Center * (6,904 ) (21,700 ) Gardens of Havana Phase II (5,916 ) (14,868 ) Mohave Crossroads Phase II (8,146 ) (8,146 ) River Point Sheridan Phase II (7,924 ) (15,849 ) The Shoppes at Parkwood Ranch (4,225 ) (4,225 ) North Towne Plaza (14,088 ) (18,784 ) (4 ) (114,639 ) (2) (152,922 ) ClayPoint Distribution Park (Industrial) (10,600 ) (3) (10,600 ) Other 579 2,876 At 9/30/2009 13 $ 241,853 $ 349,868 (1)Parcels moved to Land Held for development were available pads anticipated to be sold or groundleased that resulted in no net effect to estimated final investment. (2)WRI's pro rata historical cost, less imapairment charges, (including Land and CIP) moved to Land'Held for Development was $73.9 million. (3)Reduction of estimated final investment due to sale of a 200,000 square foot building during the quarter. *Denotes entire properties that were moved to Land Held for Development. Page 19 Weingarten Realty Investors As of September 30, 2009 in thousands, except acres Land Held for Development At 6/30/2009 Ownership Gross Investment (1) Location Interest Acres 100% Pro Rata FM 1957 (Potranco Rd) and FM 211, San Antonio 50.0 % 198.7 South Fulton Parkway and SH 92, Union City - Atlanta 50.0 % 81.6 US Hwy 1 and Caveness Farms Road, Wake Forest - Raleigh 100.0 % 79.9 Rock Prairie Rd. at Hwy. 6, College Station 100.0 % 65.8 Shary Road and US Hwy 83, Mission 50.0 % 36.9 Highway 17 and Highway 210, Surf City 75.0 % 36.5 Decatur at 215 - Las Vegas 100.0 % 25.3 US Hwy 15-501 & Bruce Wood Rd., Southern Pines, NC 100.0 % 24.0 Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh 100.0 % 11.7 Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.0 % 10.3 Lon Adams Rd at Tangerine Farms Rd- Tuscan 50.0 % 9.7 Mississippi at Havana, Aurora - Denver 39.8 % 9.6 Culebra Road and Westwood Loop, San Antonio 100.0 % 9.3 FM 2920 and Future 249, Tomball - Houston 100.0 % 8.4 US Hwy 17 & US Hwy 74/76, Leland 75.0 % 8.3 West Loop North at Interstate 10, Houston 100.0 % 3.3 Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.0 % 3.2 Citadel Plaza at 610 North Loop, Houston 100.0 % 3.1 Young Pines and Curry Ford Rd, Orange County, Florida - Orlando 100.0 % 3.0 Northwest Freeway at Gessner, Houston 100.0 % 2.7 Other (2) 100.0 % 32.2 Total Land Held For Development Properties 663.7 $ 144,810 $ 112,026 Adjustments to Prior Quarter Property Name SH 281 & Wilderness Oaks, San Antonio, TX Wilderness Oaks 100.0 % 29.2 FM 2920 and Future 249, Tomball - Houston Tomball 100.0 % 25.3 Hwy 85 & Hwy 285, Sheridan, CO River Point Sheridan 50.0 % 23.0 US 77 & FM 802, Brownsville, TX North Towne Plaza 75.0 % 21.9 Highway 17 and Highway 210, Surf City Surf City 75.0 % 10.0 SH 151 & Ingram Rd, San Antonio, TX Westover Square 66.7 % 8.5 South 300 West & West Paxton Avenue, Salt Lake City, UT 300 West 31.8 % 7.5 State Hwy 95 & Bullhead Pkwy, Bullhead City, AZ Mohave Crossroads 100.0 % 7.2 Belle Terre Pkwy & State Rd 100, Palm Coast, FL Palm Coast Landing 50.0 % 6.7 Mississippi at Havana, Aurora - Denver Gardens of Havana 39.8 % 5.8 SR 207 & Rolling Hills Drive, St. Augustine, FL Epic Village 70.0 % 5.2 US Hwy 17 & US Hwy 74/76, Leland Waterford 75.0 % 4.3 SEC Poplar Ave at I-240, Memphis, TN Ridgeway Trace 100.0 % 4.0 29th St at Nolana Loop, McAllen, TX Market at Nolana 50.0 % 3.8 Southern Ave & Signal Butte Rd, Mesa, AZ Parkwood Ranch 100.0 % 1.5 Subtotal 3Q Additions to Land Held for Development 163.7 $ 80,267 $ 61,812 Reduction of Basis due to additional Impairment Charges $ (10,532 ) $ (8,801 ) At 9/30/2009 827.4 $ 214,545 $ 165,038 (1)Net of impairment adjustments made at 12/31/2008 and 9/30/2009 (2)Primarily represents land parcels held by WRI for many years that have never been reported as new development assets. Note:Land costs account for $170.1 million of total investment at 100%, $130.5 million at pro rata share and $155.1 million on a GAAP basis. Page 20 Weingarten Realty Investors Disposition Summary (in thousands at pro rata share) Sq. Ft. of Bldg. Area Date Sales Weighted Sales Center City/State at 100% Sold Proceeds Cap Operating Properties (One-Off) New Boston Road Plaza Texarkana, TX 99 3/26/09 Westland Fair Shopping Center - Wal-Mart and Lowe's Las Vegas, NV 387 3/31/09 Paradise Marketplace - Smith's Las Vegas, NV 72 4/20/09 Tropicana Marketplace - Smith's Las Vegas, NV 71 4/20/09 Durham Festival Durham, NC 136 6/26/09 Steeplechase Houston, TX 194 6/29/09 Westmont Beaumont, TX 100 6/30/09 Northwest Crossing Office/Service Center Dallas, TX 127 7/1/09 Manhattan Place - IHOP Harvey, LA 5 8/13/09 Manhattan Place - Chili's Harvey, LA 5 9/14/09 Total Operating Properties $ 68,289 8.07 % Merchant Development Westwood Center - McDonald's San Antonio, TX 3/13/09 Mohave Crossroads - JP Morgan Chase Bank, NA Bullhead City, AZ 3/30/09 Wyoming Mall - Wal-Mart Albuquerque, NM 3/31/09 Glenwood Meadows Glenwood Springs, CO 4/1/09 I-45 Telephone Road Shopping Center - Undeveloped Land Houston, TX 6/29/09 ClayPoint Industrial Distribution Center Houston, TX 7/22/09 Total Merchant Development $ 47,862 Total Operting Properties & Merchant Development $ 116,151 Page 21 Weingarten Realty Investors Total Net Operating Income at Pro rata Share by Geographic Region (1) (in thousands, except percentages) Nine Months Ended September 30, Twelve Months Ended December 31, 2009 % 2008 % 2008 % 2007 % 2006 % 2005 % Western Region California $ 37,771 12.7 % $ 38,306 11.5 % $ 51,176 12.1 % $ 50,503 11.3 % $ 50,074 12.1 % $ 47,868 12.2 % Nevada 23,738 8.0 % 25,735 7.7 % 34,360 8.1 % 31,338 7.0 % 27,796 6.7 % 25,161 6.4 % Arizona 20,440 6.8 % 19,631 5.9 % 26,181 6.2 % 23,192 5.2 % 15,009 3.6 % 14,965 3.9 % Colorado 6,758 2.3 % 8,800 2.6 % 10,779 2.4 % 12,162 2.7 % 13,488 3.3 % 11,447 2.9 % New Mexico 7,005 2.3 % 8,477 2.5 % 11,355 2.7 % 10,472 2.3 % 11,394 2.8 % 10,315 2.6 % Utah 2,714 0.9 % 2,722 0.8 % 3,614 0.9 % 3,545 0.8 % 3,231 0.8 % 2,926 0.7 % Oregon 1,020 0.3 % 1,060 0.3 % 1,385 0.3 % 929 0.2 % 46 0.0 % - 0.0 % Washington 835 0.3 % 903 0.3 % 1,193 0.3 % 1,295 0.3 % 251 0.1 % - 0.0 % Total Western Region 100,283 33.6 % 105,633 31.6 % 140,044 33.0 % 133,437 29.8 % 121,289 29.4 % 112,683 28.7 % Central Region Texas $ 85,219 28.6 % $ 107,379 32.1 % $ 124,407 29.2 % $ 154,800 34.7 % $ 154,473 37.4 % $ 157,357 40.0 % Louisiana 6,292 2.1 % 8,504 2.5 % 10,907 2.6 % 12,831 2.9 % 12,754 3.1 % 13,600 3.5 % Kansas 1,408 0.5 % 1,496 0.4 % 1,949 0.5 % 1,980 0.4 % 3,714 0.9 % 6,282 1.6 % Arkansas 2,292 0.8 % 2,171 0.7 % 3,006 0.7 % 3,028 0.7 % 3,505 0.8 % 3,855 1.0 % Mississippi - 0.0 % - 0.0 % - 0.0 % - 0.0 % (6 ) 0.0 % 956 0.2 % Illinois 2,227 0.7 % 2,366 0.7 % 3,129 0.7 % 2,378 0.5 % 2,985 0.7 % 2,870 0.7 % Missouri 1,061 0.4 % 891 0.3 % 1,182 0.3 % 1,439 0.3 % 2,193 0.5 % 2,827 0.7 % Oklahoma 745 0.2 % 740 0.2 % 955 0.2 % 1,009 0.2 % 3,002 0.7 % 3,616 0.9 % Total Central Region 99,245 33.3 % 123,547 36.9 % 145,536 34.2 % 177,465 39.7 % 182,621 44.1 % 191,364 48.6 % Eastern Region Florida $ 51,074 17.1 % $ 53,456 16.0 % $ 70,335 16.5 % $ 67,400 15.2 % $ 56,601 13.7 % $ 46,076 11.7 % North Carolina 19,038 6.3 % 20,164 6.0 % 26,978 6.4 % 27,027 6.1 % 23,694 5.7 % 19,749 5.0 % Virginia 2,744 0.9 % 1,788 0.5 % 2,551 0.6 % 2,036 0.5 % - 0.0 % - 0.0 % South Carolina 231 0.1 % 210 0.1 % 276 0.1 % 287 0.1 % 242 0.1 % - 0.0 % Georgia 16,945 5.7 % 19,029 5.7 % 25,039 5.9 % 23,929 5.4 % 14,861 3.6 % 12,119 3.1 % Tennessee 3,605 1.2 % 5,452 1.6 % 7,015 1.6 % 6,964 1.6 % 7,386 1.8 % 5,967 1.6 % Kentucky 4,967 1.7 % 4,978 1.5 % 6,629 1.6 % 6,787 1.5 % 5,944 1.5 % 4,719 1.2 % Maine 249 0.1 % 191 0.1 % 278 0.1 % 381 0.1 % 433 0.1 % 538 0.1 % Total Eastern Region 98,853 33.1 % 105,269 31.5 % 139,101 32.8 % 134,811 30.5 % 109,161 26.5 % 89,167 22.7 % Total Net Operating Income $ 298,381 100.0 % $ 334,449 100.0 % $ 424,681 100.0 % $ 445,713 100.0 % $ 413,072 100.0 % $ 393,214 100.0 % (1)The Net Operating Income at Pro rata Share includes the real estate operations of joint ventures at WRI's ownership percentages ranging from 7.8% to 81% except for the operations of down-reit partnerships, which are included at 100%.Net Operating Income excludes the effect of lease cancellation income, straight-line rent adjustments and impairment charges.Pro rata financial information is not, and is not intended to be, a presentation in accordance with generally accepted accounting principles. Page 22 Weingarten Realty Investors Average Base Rents by CBSA As of:9/30/2009 In Thousands, except per square foot amounts Economics reflect WRI's pro rata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Retail West Region Flagstaff, AZ 1 166 $ 10.45 126 $ 1,018 $ 8.07 36 $ 673 $ 18.85 Lake Havasu City-Kingman, AZ 1 150 $ 14.91 112 $ 1,425 $ 12.67 33 $ 738 $ 22.66 Phoenix-Mesa-Scottsdale, AZ 17 1,374 $ 14.21 722 $ 6,429 $ 8.90 487 $ 10,761 $ 22.08 Tucson, AZ 5 766 $ 13.33 436 $ 3,585 $ 8.22 197 $ 4,851 $ 24.67 Arizona 24 2,456 $ 13.71 1,397 $ 12,457 $ 8.91 752 $ 17,021 $ 22.63 Los Angeles-Long Beach et al, CA 3 584 $ 17.25 395 $ 5,591 $ 14.14 152 $ 3,858 $ 25.33 Madera, CA 1 85 $ 12.52 52 $ 492 $ 9.46 26 $ 489 $ 18.58 Modesto, CA 1 79 $ 15.13 47 $ 515 $ 10.84 27 $ 615 $ 22.65 Redding, CA 1 121 $ 16.43 65 $ 560 $ 8.67 44 $ 1,222 $ 27.85 Riverside et al, CA 4 636 $ 18.74 304 $ 3,656 $ 12.05 207 $ 5,908 $ 28.57 SacramentoArden et al, CA 5 630 $ 12.03 330 $ 1,765 $ 5.34 212 $ 4,762 $ 22.44 San Diego-Carlsbad et al, CA 2 157 $ 20.65 73 $ 739 $ 10.16 73 $ 2,272 $ 31.08 San Francisco-Oakland et al, CA 3 447 $ 20.89 246 $ 3,575 $ 14.55 162 $ 4,944 $ 30.48 San Jose-Sunnyvale et al, CA 2 146 $ 19.71 66 $ 423 $ 6.43 65 $ 2,153 $ 33.18 Santa Cruz-Watsonville, CA 1 150 $ 9.85 93 $ 553 $ 5.93 46 $ 817 $ 17.79 Santa Rosa-Petaluma, CA 1 199 $ 12.92 55 $ 393 $ 7.20 29 $ 693 $ 23.54 Vallejo-Fairfield, CA 3 364 $ 16.80 165 $ 1,214 $ 7.37 162 $ 4,271 $ 26.38 California 27 3,598 $ 16.63 1,890 $ 19,476 $ 10.30 1,206 $ 32,004 $ 26.54 Colorado Springs, CO 2 297 $ 8.89 243 $ 1,852 $ 7.62 47 $ 722 $ 15.51 Denver-Aurora, CO 9 1,035 $ 14.61 334 $ 2,872 $ 8.60 253 $ 5,708 $ 22.54 Colorado 11 1,332 $ 12.72 577 $ 4,723 $ 8.19 300 $ 6,430 $ 21.44 Las Vegas-Paradise, NV 11 2,225 $ 14.63 1,406 $ 14,888 $ 10.59 537 $ 13,547 $ 25.23 Nevada 11 2,225 $ 14.63 1,406 $ 14,888 $ 10.59 537 $ 13,547 $ 25.23 Albuquerque, NM 4 506 $ 15.66 213 $ 2,427 $ 11.38 156 $ 3,362 $ 21.50 Santa Fe, NM 1 248 $ 14.19 134 $ 1,583 $ 11.82 82 $ 1,479 $ 18.09 New Mexico 5 754 $ 15.12 347 $ 4,010 $ 11.55 238 $ 4,842 $ 20.33 Portland-Vancouver et al, OR-WA 3 120 $ 13.26 66 $ 559 $ 8.51 45 $ 910 $ 20.17 Oregon 3 120 $ 13.26 66 $ 559 $ 8.51 45 $ 910 $ 20.17 Provo-Orem, UT 1 30 $ 15.23 12 $ 158 $ 13.43 17 $ 285 $ 16.46 Salt Lake City, UT 2 276 $ 12.46 175 $ 1,771 $ 10.11 83 $ 1,445 $ 17.42 Utah 3 307 $ 12.74 187 $ 1,929 $ 10.32 100 $ 1,730 $ 17.26 Seattle-Tacoma-Bellevue, WA 4 82 $ 17.22 64 $ 961 $ 15.08 14 $ 373 $ 27.13 Washington 4 82 $ 17.22 64 $ 961 $ 15.08 14 $ 373 $ 27.13 Total West Region 88 10,873 $ 14.89 5,934 $ 59,003 $ 9.94 3,192 $ 76,858 $ 24.08 Central Region Little Rock-N. Little Rock, AR 3 358 $ 8.82 298 $ 2,287 $ 7.67 45 $ 736 $ 16.41 Arkansas 3 358 $ 8.82 298 $ 2,287 $ 7.67 45 $ 736 $ 16.41 Chicago et al, IL-IN-WI 1 304 $ 10.72 268 $ 2,547 $ 9.49 20 $ 548 $ 27.06 Illinois 1 304 $ 10.72 268 $ 2,547 $ 9.49 20 $ 548 $ 27.06 Kansas City, MO-KS 1 135 $ 9.47 76 $ 601 $ 7.89 35 $ 449 $ 12.96 Topeka, KS 1 116 $ 11.26 116 $ 1,303 $ 11.26 0 $ 0 $ 0.00 Kansas 2 251 $ 10.39 192 $ 1,904 $ 9.92 35 $ 449 $ 12.96 Hammond, LA 1 227 $ 6.69 108 $ 339 $ 3.14 82 $ 933 $ 11.33 Lafayette, LA 1 141 $ 10.08 50 $ 411 $ 8.26 69 $ 788 $ 11.39 Lake Charles, LA 4 462 $ 6.94 321 $ 1,733 $ 5.39 86 $ 1,092 $ 12.75 Page 23 Weingarten Realty Investors Average Base Rents by CBSA As of:9/30/2009 In Thousands, except per square foot amounts Economics reflect WRI's pro rata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Monroe, LA 1 141 $ 5.20 87 $ 296 $ 3.42 45 $ 387 $ 8.64 New Orleans-Metairie-Kenner, LA 1 156 $ 14.80 78 $ 732 $ 9.36 70 $ 1,463 $ 20.87 Louisiana 8 1,128 $ 8.21 644 $ 3,511 $ 5.45 352 $ 4,664 $ 13.25 St. Louis, MO-IL 2 229 $ 9.51 130 $ 1,097 $ 8.44 52 $ 633 $ 12.18 Missouri 2 229 $ 9.51 130 $ 1,097 $ 8.44 52 $ 633 $ 12.18 Oklahoma City, OK 2 163 $ 8.00 80 $ 432 $ 5.43 50 $ 607 $ 12.07 Oklahoma 2 163 $ 8.00 80 $ 432 $ 5.43 50 $ 607 $ 12.07 Amarillo, TX 3 227 $ 11.00 65 $ 418 $ 6.45 133 $ 1,758 $ 13.21 Beaumont-Port Arthur, TX 7 315 $ 7.39 183 $ 826 $ 4.51 97 $ 1,243 $ 12.86 College Station-Bryan, TX 1 107 $ 10.79 86 $ 923 $ 10.74 17 $ 188 $ 11.07 Corpus Christi, TX 2 490 $ 13.47 194 $ 1,885 $ 9.72 191 $ 3,302 $ 17.28 Dallas-Fort Worth-Arlington, TX 10 1,238 $ 12.79 628 $ 6,331 $ 10.09 412 $ 6,966 $ 16.91 Houston-Baytown-Sugar Land, TX 60 4,421 $ 13.59 2,419 $ 22,736 $ 9.40 1,436 $ 29,645 $ 20.64 Killeen-Temple-Fort Hood, TX 1 115 $ 11.85 98 $ 1,033 $ 10.52 15 $ 307 $ 20.62 Laredo, TX 2 377 $ 14.19 260 $ 3,036 $ 11.70 97 $ 2,029 $ 20.83 Lubbock, TX 1 151 $ 8.92 112 $ 740 $ 6.58 36 $ 588 $ 16.19 Lufkin, TX 1 248 $ 6.79 205 $ 1,073 $ 5.24 29 $ 512 $ 17.91 McAllen-Edinburg-Pharr, TX 7 487 $ 11.81 377 $ 3,709 $ 9.84 85 $ 1,744 $ 20.50 Rio Grande City, TX 1 88 $ 11.27 76 $ 788 $ 10.42 13 $ 208 $ 16.27 San Antonio, TX 7 572 $ 11.98 363 $ 3,160 $ 8.71 162 $ 3,120 $ 19.30 Tyler, TX 1 60 $ 7.62 33 $ 212 $ 6.35 18 $ 181 $ 9.93 Texas 104 8,898 $ 12.59 5,098 $ 46,869 $ 9.19 2,741 $ 51,790 $ 18.90 Total Central Region 122 11,331 $ 11.80 6,710 $ 58,647 $ 8.74 3,295 $ 59,427 $ 18.04 East Region Fort Walton Beach et al, FL 2 70 $ 15.08 45 $ 575 $ 12.86 14 $ 307 $ 22.30 Jacksonville, FL 2 319 $ 9.73 250 $ 1,869 $ 7.47 63 $ 1,178 $ 18.76 Miami-Fort Lauderdale et al, FL 16 2,011 $ 15.10 1,131 $ 11,322 $ 10.01 729 $ 16,768 $ 23.02 Orlando, FL 13 1,697 $ 15.73 975 $ 12,234 $ 12.55 423 $ 9,751 $ 23.06 Palm Bay-Melbourne et al, FL 3 182 $ 9.00 102 $ 587 $ 5.75 61 $ 885 $ 14.39 Palm Coast, FL 1 83 $ 17.53 53 $ 739 $ 13.90 25 $ 632 $ 25.26 Port St. Lucie-Fort Pierce, FL 1 50 $ 10.99 37 $ 315 $ 8.51 5 $ 152 $ 27.97 Punta Gorda, FL 2 25 $ 16.99 15 $ 215 $ 14.34 6 $ 137 $ 23.94 Sarasota-Bradenton-Venice, FL 1 97 $ 10.70 46 $ 324 $ 7.13 40 $ 588 $ 14.78 Tampa-St. Petersburg et al, FL 4 924 $ 13.44 522 $ 5,164 $ 9.89 279 $ 5,609 $ 20.10 Florida 45 5,459 $ 14.39 3,177 $ 33,345 $ 10.50 1,644 $ 36,008 $ 21.90 Atlanta-Sandy Springs et al, GA 14 1,646 $ 13.54 973 $ 9,351 $ 9.61 489 $ 10,449 $ 21.39 Gainesville, GA 1 28 $ 13.32 21 $ 239 $ 11.31 5 $ 111 $ 21.51 Georgia 15 1,674 $ 13.54 994 $ 9,590 $ 9.64 494 $ 10,560 $ 21.39 Lexington-Fayette, KY 2 304 $ 13.80 218 $ 1,981 $ 9.08 190 $ 3,655 $ 19.23 Louisville, KY-IN 1 169 $ 11.99 73 $ 628 $ 8.56 64 $ 1,018 $ 15.92 Kentucky 3 473 $ 13.34 292 $ 2,609 $ 8.95 254 $ 4,673 $ 18.39 Lewiston-Auburn, ME 1 154 $ 5.47 88 $ 430 $ 4.90 28 $ 201 $ 7.25 Maine 1 154 $ 5.47 88 $ 430 $ 4.90 28 $ 201 $ 7.25 Charlotte-Gastonia et al, NC-SC 4 319 $ 17.14 154 $ 2,099 $ 13.67 129 $ 2,752 $ 21.26 Durham, NC 5 207 $ 12.18 102 $ 998 $ 9.78 77 $ 1,185 $ 15.36 Raleigh-Cary, NC 13 1,636 $ 11.55 989 $ 7,537 $ 7.62 543 $ 10,167 $ 18.72 Southern Pines-Pinehurst, NC 1 250 $ 8.80 112 $ 565 $ 5.03 66 $ 1,003 $ 15.24 Wilmington, NC 1 53 $ 12.13 37 $ 300 $ 8.20 15 $ 322 $ 21.94 North Carolina 24 2,466 $ 12.11 1,394 $ 11,500 $ 8.25 830 $ 15,428 $ 18.59 Hilton Head Island-Beaufort, SC 1 22 $ 14.81 5 $ 47 $ 9.00 16 $ 266 $ 16.74 South Carolina 1 22 $ 14.81 5 $ 47 $ 9.00 16 $ 266 $ 16.74 Memphis, TN-MS-AR 6 424 $ 11.24 264 $ 2,285 $ 8.67 128 $ 2,118 $ 16.56 Tennessee 6 424 $ 11.24 264 $ 2,285 $ 8.67 128 $ 2,118 $ 16.56 Page 24 Weingarten Realty Investors Average Base Rents by CBSA As of:9/30/2009 In Thousands, except per square foot amounts Economics reflect WRI's pro rata ownership interest Occupied Annualized Avg. Base Occupied Annualized Avg. Base SF Rents Rents SF Rents Rents # of Properties GLA Total ABR Greater than 10K SF Less than 10K SF Total East Region 95 10,671 $ 13.43 6,213 $ 59,806 $ 9.63 3,394 $ 69,253 $ 20.41 Total Retail 305 32,875 $ 13.33 18,858 $ 177,457 $ 9.41 9,881 $ 205,538 $ 20.80 Industrial West Region San Diego-Carlsbad et al, CA 1 145 $ 7.16 66 $ 469 $ 7.08 1 $ 11 $ 12.60 California 1 145 $ 7.16 66 $ 469 $ 7.08 1 $ 11 $ 12.60 Total West Region 1 145 $ 7.16 66 $ 469 $ 7.08 1 $ 11 $ 12.60 Central Region Austin-Round Rock, TX 6 427 $ 9.67 71 $ 693 $ 9.79 259 $ 2,495 $ 9.64 Dallas-Fort Worth-Arlington, TX 15 2,327 $ 4.83 1,562 $ 6,758 $ 4.33 381 $ 2,632 $ 6.91 Houston-Baytown-Sugar Land, TX 31 3,392 $ 5.88 2,368 $ 12,851 $ 5.43 659 $ 4,947 $ 7.51 San Antonio, TX 3 545 $ 5.60 324 $ 1,705 $ 5.26 177 $ 1,104 $ 6.23 Texas 55 6,690 $ 5.72 4,324 $ 22,007 $ 5.09 1,476 $ 11,178 $ 7.57 Total Central Region 55 6,690 $ 5.72 4,324 $ 22,007 $ 5.09 1,476 $ 11,178 $ 7.57 East Region Lakeland, FL 2 768 $ 4.59 708 $ 3,245 $ 4.59 0 $ 0 $ 0.00 Tampa-St. Petersburg et al, FL 3 896 $ 4.46 770 $ 3,411 $ 4.43 17 $ 98 $ 5.71 Florida 5 1,665 $ 4.52 1,477 $ 6,656 $ 4.51 17 $ 98 $ 5.71 Atlanta-Sandy Springs et al, GA 9 1,560 $ 3.80 1,124 $ 4,259 $ 3.79 17 $ 74 $ 4.48 Georgia 9 1,560 $ 3.80 1,124 $ 4,259 $ 3.79 17 $ 74 $ 4.48 Memphis, TN-MS-AR 3 685 $ 2.68 576 $ 1,539 $ 2.67 2 $ 8 $ 4.05 Tennessee 3 685 $ 2.68 576 $ 1,539 $ 2.67 2 $ 8 $ 4.05 Richmond, VA 9 904 $ 5.00 731 $ 3,610 $ 4.94 5 $ 62 $ 13.50 Virginia 9 904 $ 5.00 731 $ 3,610 $ 4.94 5 $ 62 $ 13.50 Total East Region 26 4,813 $ 4.13 3,908 $ 16,064 $ 4.11 40 $ 243 $ 6.02 Total Industrial 82 11,649 $ 5.09 8,299 $ 38,541 $ 4.64 1,517 $ 11,432 $ 7.54 Joint venture properties are reflected at WRI's pro rata share Occupied SF based on commenced leases # of properties and GLA differ from property list due to new development properties with no commenced leases and the combining of certain properties on the property list Page 25 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area # of WRI Joint Venture Owned ALL PROPERTIES BY STATE Properties Owned Share by Other Total Arizona 25 2,477,294 - 1,245,430 3,722,724 Arkansas 3 357,740 - - 357,740 California 29 3,872,720 889,161 546,242 5,308,124 Colorado 11 1,331,749 1,205,934 1,246,886 3,784,565 Florida 50 7,193,405 2,372,118 1,340,913 10,896,517 Georgia 23 3,283,094 878,340 716,003 4,877,437 Illinois 1 303,566 - - 303,566 Kansas 2 250,855 - - 250,855 Kentucky 4 609,265 - 122,454 731,719 Louisiana 12 1,146,408 274,974 781,925 2,203,307 Maine 1 153,776 51,258 - 205,034 Missouri 2 229,337 28,422 - 257,760 Nevada 12 2,374,790 - 1,160,131 3,534,921 New Mexico 6 817,950 - 605,732 1,423,682 North Carolina 25 2,502,557 211,924 742,374 3,456,855 Oklahoma 2 163,127 - - 163,127 Oregon 3 119,939 90,927 62,600 273,466 South Carolina 1 21,530 64,590 - 86,120 Tennessee 9 1,198,535 671,287 137,740 2,007,562 Texas 161 16,307,960 5,357,143 3,160,087 24,825,187 Utah 3 306,638 60,772 296,357 663,767 Virginia 9 904,159 1,607,058 - 2,511,217 Washington 4 81,875 327,497 65,346 474,718 Grand Total 398 46,008,269 14,091,405 12,230,220 72,319,970 Total Retail 315 34,000,660 8,805,518 12,029,370 54,825,624 Total Industrial 80 11,726,038 5,285,887 200,850 17,212,775 Total Other 3 281,571 - - 281,571 Footnotes for detail property listing (1)Denotes partial ownership.The square feet figures represent WRI's proportionate ownership of the property held by the joint venture or partnership. (2)Denotes property currently under development. (3)Denotes properties that are not consolidated for SEC reporting purposes. (+)Denotes supermarket or discount store offering full service grocery along with general merchandise. NOTE:Square feet is reflective of area available to be leased.Certain listed properties may have additional square feet under WRI ownership. Page 26 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Retail Operating Properties Arizona Palmilla Center Dysart Rd. at McDowell Rd., Avondale Office Max, PetsMart, Dollar Tree, Fry’s Supermarket + (O.B.O.) 100.00 % 103,568 0 70,255 173,823 Raintree Ranch Ray Road at Price Road, Chandler Whole Foods +, Golf Galaxy, Bodhi Wellness Center 100.00 % 136,230 0 0 136,230 University Plaza Plaza Way at Milton Rd., Flagstaff PetsMart, Safeway +, Ross Dress for Less, Bed Bath & Beyond, Dollar Tree 100.00 % 165,621 0 0 165,621 Val Vista Towne Center Warner at Val Vista Rd., Gilbert Target (O.B.O.), Staples, Ross Dress for Less, Petco 100.00 % 93,372 0 146,347 239,719 Arrowhead Festival S.C. 75th Ave. at W. Bell Rd., Glendale Borders (O.B.O.), Sports Authority (O.B.O.), Toys “R” Us (O.B.O.), Bed Bath & Beyond (O.B.O.) 100.00 % 29,834 0 168,624 198,458 Fry's Ellsworth Plaza Broadway Rd. at Ellsworth Rd., Mesa Fry’s Supermarket + (O.B.O.) 100.00 % 9,034 0 64,574 73,608 Monte Vista Village Center Baseline Rd. atEllsworth Rd., Mesa Safeway + (O.B.O.) 100.00 % 45,751 0 62,800 108,551 Red Mountain Gateway Power Rd. at McKellips Rd., Mesa Target (O.B.O.), Bed Bath & Beyond, Famous Footwear 100.00 % 69,568 0 136,000 205,568 Camelback Village Square Camelback at 7th Avenue, Phoenix Fry’s Supermarket +, Office Max 100.00 % 134,494 0 100,000 234,494 Laveen Village Market Baseline Rd. at51st St., Phoenix Fry’s Supermarket + (O.B.O.), Home Depot (O.B.O.) 100.00 % 40,025 0 71,619 111,644 Rancho Encanto 35th Avenue at Greenway Rd., Phoenix Blockbuster, Fresh N Easy +, Family Dollar 100.00 % 70,859 0 0 70,859 Squaw Peak Plaza 16th Street at Glendale Ave., Phoenix Basha's +, Blockbuster 100.00 % 60,890 0 0 60,890 Fountain Plaza 77th St. at McDowell, Scottsdale Fry’s Supermarket +, Dollar Tree, Lowes (O.B.O.) 100.00 % 102,271 0 165,000 267,271 Scottsdale Horizon Frank Lloyd Wright Blvd and Thompson Peak Parkway, Scottsdale Baja Fresh Mexican Grill 100.00 % 10,337 0 0 10,337 Basha's Valley Plaza S. McClintock at E. Southern, Tempe Basha’s +, Ross Dress for Less 100.00 % 145,104 0 0 145,104 Broadway Marketplace Broadway at Rural, Tempe Office Max, Ace Hardware 100.00 % 82,757 0 0 82,757 Pueblo Anozira McClintock Dr. at Guadalupe Rd., Tempe Fry’s Food & Drug +, Petco, Dollar Tree 100.00 % 157,359 0 0 157,359 Entrada de Oro Magee Road and Oracle Road, Tucson Wal-Mart Neighborhood Market + 100.00 % 88,665 0 20,406 109,071 Madera Village Tanque Verde Rd. and Catalina Hwy, Tucson Safeway +, Walgreen's, Dollar Tree 100.00 % 96,732 0 10,594 107,326 Oracle Crossings Oracle Highway and Magee Road, Tucson Kohl's, Sprouts Farmers Market + 100.00 % 249,711 0 10,000 259,711 Oracle Wetmore Wetmore Road and Oracle Highway, Tucson Home Depot, PetSmart, Walgreens, Ultimate Electronics 100.00 % 286,793 0 0 286,793 Shoppes at Bears Path Tanque Verde Rd. and Bear Canyon Rd., Tucson Osco Drug (O.B.O.), Carondelet Health Care Corp., Leslie Pools 100.00 % 43,928 0 21,851 65,779 Arizona Total: # of Properties:22 2,222,903 0 1,048,070 3,270,973 Arkansas Markham Square W. Markham at John Barrow, Little Rock Burlington Coat Factory 100.00 % 126,904 0 0 126,904 Markham West 11400 W. Markham, Little Rock Office Depot, Michael’s, Academy, Bassett Furniture, Dollar Tree 100.00 % 178,210 0 0 178,210 Westgate Cantrell at Bryant, Little Rock SteinMart 100.00 % 52,626 0 0 52,626 Arkansas Total: # of Properties:3 357,740 0 0 357,740 California Jess Ranch Marketplace Bear Valley Road at Jess Ranch Parkway, Apple Valley Winco Foods + (O.B.O.), Mervyn's, Petsmart, Rite-Aid, Big 5 50.00 % (1)(3) 106,633 106,633 93,696 306,962 Centerwood Plaza Lakewood Blvd. at Alondra Dr., Bellflower Bestway Supermarket +, Buck-A-Roos 100.00 % 75,500 0 0 75,500 Southampton Center IH-780 at Southampton Rd., Benecia Raley’s +, Ace Hardware, Hollywood Video 100.00 % 162,390 0 0 162,390 580 Market Place E. Castro Valley at Hwy. I-580, Castro Valley P. W. Supermarkets +, Petco, 24 Hour Fitness 100.00 % 100,165 0 0 100,165 Chino Hills Marketplace Chino Hills Pkwy. at Pipeline Ave., Chino Hills Rite Aid, Von’s +, 24 Hour Fitness, Dollar Tree, Ace Hardware 100.00 % 308,420 0 0 308,420 Buena Vista Marketplace Huntington Dr. at Buena Vista St., Duarte Ralph's + 100.00 % 90,805 0 0 90,805 El Camino Promenade El Camino Real at Via Molena, Encinitas T.J. Maxx,Beverages & More, Staples, Golf Galaxy, Dollar Tree 100.00 % 129,753 0 0 129,753 Fremont Gateway Plaza Paseo Padre Pkwy. at Walnut Ave., Fremont Raley’s +, NAZ Cinema, 24 Hour Fitness 100.00 % 194,601 0 0 194,601 Hallmark Town Center W. Cleveland Ave. at Stephanie Ln., Madera Food 4 Less + , Bally Total Fitness 100.00 % 85,066 0 0 85,066 Menifee Town Center Antelope Rd. at Newport Rd., Menifee Ralph's +, Ross Dress for Less 100.00 % 124,494 0 124,303 248,797 Marshalls Plaza McHenry at Sylvan Ave., Modesto Marshall’s, Dress Barn, Guitar Center 100.00 % 78,752 0 0 78,752 Prospectors Plaza Missouri Flat Rd. at US Hwy. 50, Placerville SaveMart +, Kmart, Long’s Drug Store 100.00 % 228,345 0 0 228,345 Page 27 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Shasta Crossroads Churn Creek Rd. at Dana Dr., Redding Food Maxx +, Target (O.B.O.), Sports Authority (O.B.O.), Ashley Furniture (O.B.O.) 100.00 % 121,334 0 131,468 252,802 Arcade Square Watt Ave. at Whitney Ave., Sacramento Grocery Outlet +, Lifestyle Furniture 100.00 % 76,497 0 0 76,497 Discovery Plaza W. El Camino Ave. at Truxel Rd., Sacramento Bel Air Market +, Blockbuster 100.00 % 93,398 0 0 93,398 Summerhill Plaza Antelope Rd. at Lichen Dr., Sacramento Raley’s + 100.00 % 133,614 0 0 133,614 Valley Franklin Boulevard and Mack Road, Sacramento Raley's + 100.00 % 98,240 0 0 98,240 Silver Creek Plaza E. Capital Expressway at Silver Creek Blvd., San Jose Safeway +, Walgreen’s, Orchard Supply (O.B.O.) 100.00 % 134,179 0 65,000 199,179 Tully Corners Shopping Center Tully Rd at Quimby Rd, San Jose Food Maxx +, Petco 10.00 % (1)(3) 11,599 104,393 0 115,992 Greenhouse Marketplace Lewelling Blvd. at Washington Ave., San Leandro Safeway + (O.B.O.), Longs Drug Stores (O.B.O.), Big Lots, 99 Cents Only, Factory 2 U 100.00 % 152,095 0 86,569 238,664 Rancho San Marcos Village San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Von’s +, 24 Hour Fitness 100.00 % 120,829 0 0 120,829 San Marcos Plaza San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Albertsons + (O.B.O.) 100.00 % 35,880 0 45,206 81,086 Stony Point Plaza Stony Point Rd. at Hwy. 12, Santa Rosa Food Maxx + 100.00 % 198,528 0 0 198,528 Sunset Center Sunset Ave. at State Hwy. 12, Suisun City Rite Aid 100.00 % 85,238 0 0 85,238 Creekside Center Alamo Dr. at Nut Creek Rd., Vacaville Raley’s +, Blockbuster 100.00 % 116,229 0 0 116,229 Freedom Centre Freedom Blvd. At Airport Blvd., Watsonville Rite Aid, Big Lots, Safeway +, Ace Hardware 100.00 % 150,241 0 0 150,241 Westminster Center Westminster Blvd. at Golden West St., Westminster Albertsons +, Home Depot, Edward’s Cinema, Rite Aid, Petco, Ross Dress for Less 100.00 % 417,820 0 0 417,820 California Total: # of Properties:27 3,630,645 211,026 546,242 4,387,913 Colorado Aurora City Place E. Alameda at I225, Aurora PetsMart, Barnes & Noble, Ross Dress For Less, Super Target + (O.B.O.) 50.00 % (1)(3) 182,642 182,642 182,000 547,283 Academy Place Academy Blvd. at Union Blvd., Colorado Springs Safeway + (O.B.O.), Ross Dress For Less, Target (O.B.O.) 100.00 % 84,057 0 206,586 290,643 Uintah Gardens NEC 19th St. at West Uintah, Colorado Springs King Sooper’s +, Walgreens, Petco, Big 5 Sporting Goods 100.00 % 212,638 0 0 212,638 Green Valley Ranch Towne Center Tower Rd. at 48th Ave., Denver King Sooper’s + (O.B.O.) 50.00 % (1)(3) 27,503 27,503 58,000 113,006 Lowry Town Center 2nd Ave. at Lowry Ave., Denver Albertsons + (O.B.O.) 50.00 % (1)(3) 38,370 38,370 52,700 129,439 CityCenter Englewood S. Santa Fe at Hampden Ave., Englewood Wal-Mart (O.B.O.), Ross Dress for Less, The Sports Authority, Office Depot, Bally Total Fitness, Petco 51.00 % (1)(3) 137,346 131,960 90,000 359,305 Crossing at Stonegate Jordon Rd. at Lincoln Ave., Parker King Sooper’s + 51.00 % (1)(3) 55,620 53,438 0 109,058 Thorncreek Crossing Washington St. at 120th St., Thornton Super Target + (O.B.O.), Barnes & Noble, Office Max, Michael’s, Dollar Tree, Cost Plus 51.00 % (1)(3) 108,186 103,944 174,000 386,130 Westminster Plaza North Federal Blvd. at 72nd Ave., Westminster Safeway +, Walgreens (O.B.O.) 50.00 % (1) 48,521 48,521 14,100 111,142 Colorado Total: # of Properties:9 894,883 586,378 777,386 2,258,644 Florida Boca Lyons Glades Rd. at Lyons Rd., Boca Raton Ross Dress for Less, Ethan Allen 100.00 % 113,689 0 0 113,689 Countryside Centre US Highway 19 at Countryside Boulevard Publix +, T.J. Maxx, Home Goods 100.00 % 242,123 0 0 242,123 Sunset 19 US Hwy. 19 at Sunset Pointe Rd., Clearwater Publix +, Bed Bath & Beyond, Staples, Comp USA, Barnes & Noble, Sports Authority, Old Navy 100.00 % 275,910 0 0 275,910 Embassy Lakes Sheraton St. at Hiatus Rd., Cooper City Winn Dixie +, Walgreen’s, Tuesday Morning 100.00 % 131,719 0 48,214 179,933 Paradise Key at Kelly Plantation US Highway 98 and Mid Bay Bridge Rd, Destin Publix +, Bed Bath & Beyond, Ross, Old Navy, SteinMart 10.00 % (1)(3) 27,178 244,599 0 271,777 Shoppes at Paradise Isle 34940 Emerald Coast Pkwy, Destin Best Buy,Michaels, Office Depot, PetsMart 25.00 % (1)(3) 42,918 128,752 0 171,670 Hollywood Hills Plaza Hollywood Blvd. at North Park Rd., Hollywood Publix +, Target, CVS/pharmacy 100.00 % 364,714 0 0 364,714 Indian Harbour Place East Eau Gallie Boulevard, Indian Harbour Beach Beall's, Publix + 25.00 % (1)(3) 40,880 122,641 0 163,521 Argyle Village Blanding at Argyle Forest Blvd., Jacksonville Bed Bath & Beyond, Publix +, T.J. Maxx, Babies “R” Us, Jo-Ann’s Fabrics, Michael's 100.00 % 312,447 0 0 312,447 TJ Maxx Plaza 117th Avenue at Sunset Blvd., Kendall T.J. Maxx, Winn Dixie + 100.00 % 161,572 0 0 161,572 Largo Mall Ulmerton Rd. at Seminole Ave., Largo Beall’s Department Stores, Marshall’s, PetsMart, Bed Bath & Beyond,Staples, Michael’s, Target (O.B.O.), Albertsons + (O.B.O.) 100.00 % 377,719 0 197,631 575,350 Page 28 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Palm Lakes Plaza Atlantic Boulevard and Rock Island Road, Maragate Publix +, CVS/pharmacy 20.00 % (1)(3) 22,750 91,002 0 113,752 Lake Washington Crossing Wickham Rd. at Lake Washington Rd., Melbourne Publix + 25.00 % (1)(3) 29,707 89,121 0 118,828 Lake Washington Square Wickham Rd. at Lake Washington Rd., Melbourne Albertsons +, Tuesday Morning 100.00 % 111,811 0 0 111,811 Kendall Corners Kendall Drive and SW 127th Avenue, Miami Ashley Furniture 20.00 % (1)(3) 19,303 77,212 0 96,515 South Dade South Dixie Highway and Eureka Drive, Miami Publix +, Petco, Chuck E. Cheese, Bed Bath & Beyond 20.00 % (1)(3) 43,895 175,578 0 219,473 Tamiami Trail Shops S.W. 8th St. at S.W. 137th Ave., Miami Publix +, CVS/pharmacy 100.00 % 110,867 0 0 110,867 Northridge E. Commercial Blvd. at Dixie Hwy., Oakland Park Publix +, Petco, Ross Dress for Less, Anna's Linens, Bally Total Fitness 100.00 % 236,170 0 0 236,170 Colonial Landing East Colonial Dr. at Maguire Boulevard, Orlando Bed Bath & Beyond, PetsMart, Jo Ann Fabrics, Sports Authority, HH Gregg 50.00 % (1) 131,634 131,634 0 263,267 Colonial Plaza E. Colonial Dr. at Primrose Dr., Orlando Staples, Ross Dress for Less, Babies “R” Us, Marshall’s, Old Navy, SteinMart, Barnes & Noble, Petco, Big Lots, Hobby Lobby 100.00 % 496,751 0 0 496,751 International Drive Value Center International Drive and Touchstone Drive, Orlando Bed Bath & Beyond, Ross Dress for Less, T.J. Maxx 20.00 % (1)(3) 37,133 148,531 0 185,664 Market at Southside Michigan Ave. at Delaney Ave., Orlando Ross Dress for Less, Beall’s Outlet Stores, Dollar Tree, Albertsons + (O.B.O.) 100.00 % 95,208 0 64,627 159,835 Phillips Crossing Interstate 4 and Sand Lake Road, Orlando Whole Foods +, Golf Galaxy, Michael's 100.00 % 145,704 0 0 145,704 Phillips Landing Turkey Lake Rd., Orlando Wal-Mart (O.B.O.) 100.00 % 66,223 0 219,815 286,038 The Marketplace at Dr. Phillips Dr. Phillips Boulevard and Sand Lake Road, Orlando Publix +, Stein Mart, Office Depot, Home Goods, Morton's of Chicago 20.00 % (1)(3) 65,250 261,000 0 326,250 The Shoppes at South Semoran Semoran Blvd. at Pershing Ave. Save Rite + 100.00 % 101,535 0 0 101,535 Westland Terrace Plaza SR 50 at Apopka Vineland Rd., Orlando T.J. Maxx, Petco, Shoe Carnival, Super Target + (O.B.O.) 100.00 % 77,521 0 183,000 260,521 Alafaya Square Alafaya Trail, Oviedo Publix + 20.00 % (1)(3) 35,297 141,189 0 176,486 University Palms Alafaya Trail at McCullough Rd., Oviedo Publix +, Blockbuster 30.00 % (1) 29,752 69,420 0 99,172 Palm Coast Center State Road 100 & Belle Terre Parkway, Palm Coast Super Target (O.B.O.) +, PetsMart, T.J. Maxx, Ross Dress for Less, Michaels, Books-A-Million 50.00 % (1)(3) 83,435 83,435 179,476 346,346 East Lake Woodlands East Lake Road and Tampa Road, Palm Harbor Publix +, Walgreens 20.00 % (1)(3) 28,021 112,082 0 140,103 Shoppes at Parkland Hillsboro Boulevard at State Road #7, Parkland BJ's Wholesale Club + 30.00 % (1) 43,696 101,956 0 145,652 Flamingo Pines Pines Blvd. at Flamingo Rd., Pembroke Pines Publix +, U.S. Post Office, Keiser College 100.00 % 257,370 0 105,350 362,720 Pembroke Commons University at Pines Blvd., Pembroke Pines Publix +, Marshall’s, Office Depot, LA Fitness 100.00 % 303,805 0 0 303,805 Publix at Laguna Isles Sheridan St. at SW 196th Ave., Pembroke Pines Publix + 100.00 % 69,475 0 0 69,475 Vizcaya Square Nob Hill Rd. at Cleary Blvd., Plantation Winn Dixie +, Blockbuster 100.00 % 112,410 0 0 112,410 Quesada Commons Quesada Avenue and Toledo Blade Boulevard, Port Charlotte Publix + 25.00 % (1)(3) 14,722 44,168 0 58,890 Shoppes of Port Charlotte Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Chick-Fil-A 25.00 % (1)(3) 980 2,941 0 3,921 Shoppes of Port Charlotte Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Petco 25.00 % (1)(3) 10,253 30,758 0 41,011 Marketplace at Seminole Towne Center Central Florida Greenway and Rinehart Road, Sanford Sports Authority, DSW, Marshalls, Old Navy, Petco, Cost Plus, Super Target + (O.B.O.) 100.00 % 312,261 0 185,000 497,261 Epic Village - St. Augustine SR 207 at Rolling Hills Dr Epic Theaters (O.B.O.) 70.00 % (1) 6,943 2,975 53,625 53,625 Pineapple Commons Us Highway 1 and Britt Rd., Stuart Best Buy, Ross Dress for Less, PetsMart, Ashley Furniture 20.00 % (1)(3) 49,803 199,211 0 249,014 Sunrise West Shopping Center West Commercial Drive and NW 91st Avenue, Sunrise Publix + 25.00 % (1)(3) 19,080 57,241 0 76,321 Venice Pines Center Rd. at Jacaranda Blvd., Venice Sweet Bay + 100.00 % 97,303 0 0 97,303 Winter Park Corners Aloma Ave. at Lakemont Ave., Winter Park Whole Foods Market +, Outback Steakhouse 100.00 % 102,397 0 0 102,397 Florida Total: # of Properties:44 5,459,334 2,315,446 1,236,738 9,001,599 Georgia Lakeside Marketplace Cobb Parkway (US Hwy 41), Acworth Ross Dress for Less, Petco, Office Max, Books-A-Million, Super Target + (O.B.O.) 100.00 % 147,688 0 174,000 321,688 Mansell Crossing North Point Parkway at Mansell Rd Ross Dress for Less, Bed Bath & Beyond, Rooms to Go 20.00 % (1)(3) 20,586 82,345 0 102,931 Camp Creek Marketplace II Camp Creek Parkway and Carmla Drive, Atlanta DSW, American Signature, LA Fitness 100.00 % 196,283 0 0 196,283 Page 29 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Cherokee Plaza Peachtree Road and Colonial Drive, Atlanta Kroger + 30.00 % (1) 29,925 69,824 0 99,749 Perimeter Village Ashford-Dunwoody Rd Wal-Mart Supercenter +, Cost Plus World Market, DSW, Borders, Hobby Lobby 100.00 % 387,755 0 0 387,755 Publix at Princeton Lakes Carmia Drive and Camp Creek Drive, Atlanta Publix +, Wachovia (O.B.O.) 100.00 % 68,407 0 0 68,407 Brookwood Square East-West Connector at Austell Rd., Austell Marshall’s, Staples, Home Depot 100.00 % 253,448 0 0 253,448 Dallas Commons US Highway 278 and Nathan Dean Boulevard, Dallas Kroger + (O.B.O.) 100.00 % 25,158 0 70,104 95,262 Reynolds Crossing Steve Reynolds and Old North Cross Rd., Duluth Kroger + (O.B.O.) 100.00 % 45,758 0 70,225 115,983 Thompson Bridge Commons Thompson Bridge Rd. at Mt. Vernon Rd., Gainesville Kroger + 30.00 % (1) 27,776 64,811 0 92,587 Grayson Commons Grayson Hwy at Rosebud Rd., Grayson Kroger + 100.00 % 76,611 0 0 76,611 Sandy Plains Exchange Sandy Plains at Scufflegrit, Marietta Publix + 30.00 % (1) 21,835 50,949 0 72,784 Brownsville Commons Brownsville Road and Hiram-Lithia Springs Road, Powder Springs Kroger + (O.B.O.) 100.00 % 27,747 0 54,139 81,886 Roswell Corners Woodstock Rd. at Hardscrabble Rd., Roswell Staples, T.J. Maxx, Super Target + (O.B.O.) 100.00 % 144,964 0 173,535 318,499 Brookwood Marketplace Peachtree Parkway at Mathis Airport Rd., Suwannee Office Max, Home Depot, Bed Bath & Beyond, Super Target + (O.B.O.) 100.00 % 199,594 0 174,000 373,594 Georgia Total: # of Properties:15 1,673,535 267,929 716,003 2,657,467 Illinois Burbank Station S. Cicero Ave. at W. 78th St. Babies "R" Us, Food For Less +, AJ Wright, Office Max, The Sports Authority, Petsmart 100.00 % 303,566 0 0 303,566 Illinois Total: # of Properties:1 303,566 0 0 303,566 Kansas Shawnee Village Shawnee Mission Pkwy. at Quivera Rd., Shawnee Burlington Coat Factory 100.00 % 135,139 0 0 135,139 Kohl's Wanamaker Rd. at S.W. 17th St., Topeka Barnes & Noble, Kohl’s Department Store 100.00 % 115,716 0 0 115,716 Kansas Total: # of Properties:2 250,855 0 0 250,855 Kentucky Millpond Center Boston at Man O’War, Lexington Kroger + 100.00 % 124,567 0 27,000 151,567 Regency Shopping Centre Nicholasville Rd.& West Lowry Lane, Lexington TJ Maxx, Michael's, Kroger + (O.B.O) 100.00 % 136,262 0 46,044 182,306 Tates Creek Tates Creek at Man O’ War, Lexington Kroger +, Rite Aid 100.00 % 179,450 0 0 179,450 Festival at Jefferson Court Outer Loop at Jefferson Blvd., Louisville Kroger +, PetsMart (O.B.O.), Factory Card Outlet, AJ Wright (O.B.O.) 100.00 % 168,986 0 49,410 218,396 Kentucky Total: # of Properties:4 609,265 0 122,454 731,719 Louisiana Town & Country Plaza U.S. Hwy. 190 West, Hammond Winn Dixie +, Office Depot, CVS/pharmacy, Anna's Linens 100.00 % 227,352 0 0 227,352 Manhattan Place Manhattan Blvd. at Gretna Blvd., Harvey Target (O.B.O.), Ross Dress for Less, Stage, K&G Fashion 100.00 % 156,215 0 125,400 281,615 Ambassador Plaza Ambassador Caffery at W. Congress, Lafayette Albertsons + (O.B.O.), Blockbuster 100.00 % 0 0 101,950 101,950 River Marketplace Ambassador Caffery at Kaliste Saloom, Lafayette Ross Dress for Less, Stage, Cost Plus, Super Target + (O.B.O.), Books-A-Million, Citi Trends 7.80 % (1)(3) 13,142 147,100 174,700 334,942 Westwood Village W. Congress at Bertrand, Lafayette Stage 100.00 % 141,346 0 0 141,346 14/Park Plaza Hwy. 14 at General Doolittle, Lake Charles Kroger +, Conn’s, Burke's Outlet, Anna's Linens, Family Dollar 100.00 % 175,068 0 0 175,068 K-Mart Plaza Ryan St., Lake Charles Albertsons +, Kmart, Stage 50.00 % (1)(3) 107,974 107,974 0 215,948 Prien Lake Plaza Prien Lake Rd. at Nelson Rd., Lake Charles Target (O.B.O.), Marshall’s (O.B.O.), Ross Dress for Less (O.B.O.), Bed Bath & Beyond (O.B.O.) 100.00 % 8,243 0 205,375 213,618 Southgate Ryan at Eddy, Lake Charles Market Basket +, Office Depot, Books-A-Million 100.00 % 170,588 0 0 170,588 Danville Plaza Louisville at 19th, Monroe County Market +, Citi Trends, Surplus Warehouse 100.00 % 141,380 0 0 141,380 Orleans Station Paris, Robert E. Lee at Chatham, New Orleans Vacant 100.00 % 0 0 0 0 University Place 70th St. at Youree Dr., Shreveport Super Target + (O.B.O.), Best Buy, T.J. Maxx, CVS/pharmacy (O.B.O), Bed Bath & Beyond 20.40 % (1)(3) 5,100 19,900 174,500 199,500 Page 30 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Louisiana Total: # of Properties:12 1,146,408 274,974 781,925 2,203,307 Maine The Promenade Essex at Summit, Lewiston Staples, Flagship Cinemas 75.00 % (1) 153,776 51,258 0 205,034 Maine Total: # of Properties:1 153,776 51,258 0 205,034 Missouri Ballwin Plaza Manchester Rd. at Vlasis Dr., Ballwin Schnucks +, Michael’s, Sears 100.00 % 200,915 0 0 200,915 Western Plaza Hwy 141 at Hwy 30, Fenton O'Reilly Automotive, Value Village 50.00 % (1)(3) 28,422 28,422 0 56,845 Missouri Total: # of Properties:2 229,337 28,422 0 257,760 Nevada Eastern Horizon Eastern Ave. atHorizon Ridge Pkwy., Henderson Kmart + (O.B.O.), Trader Joe's 100.00 % 66,408 0 143,879 210,287 Best in the West Rainbow at Lake Mead Rd., Las Vegas Best Buy, Borders, Bed Bath & Beyond, Babies "R" Us, DSW Shoes, Office Depot, Old Navy, PetsMart, Jo-Ann Stores, The Sports Authority, Ulta, DSW 100.00 % 428,629 0 0 428,629 Charleston Commons Charleston and Nellis, Las Vegas Wal-Mart +, Ross, Office Max, 99 Cents Only, PetsMart 100.00 % 332,539 0 0 332,539 College Park S.C. E. Lake Mead Blvd. at Civic Ctr. Dr., North Las Vegas El Super +, Sav-On Drugs, Anna's Linens, Factory 2 U 100.00 % 167,654 0 0 167,654 Francisco Centre E. Desert Inn Rd. at S. Eastern Ave., Las Vegas Ross Dress for Less (O.B.O.), Fallas Paredes , La Bonita Grocery + 100.00 % 116,973 0 31,842 148,815 Mission Center Flamingo Rd. at Maryland Pkwy, Las Vegas Sav-On Drug-CVS (O.B.O.), Albertsons + (O.B.O.), Toys “R” Us, T.J. Maxx 100.00 % 152,475 0 60,018 212,493 Paradise Marketplace Flamingo Rd. at Sandhill, Las Vegas Smith’s Food + (O.B.O.), Dollar Tree 100.00 % 78,218 0 70,495 148,713 Rainbow Plaza Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, JC Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.00 % 278,416 0 0 278,416 Rainbow Plaza, Phase I Rainbow Blvd. at Charleston Blvd., Las Vegas Albertsons +, JC Penney, Ultimate Electronics, Home Depot, 24 Hour Fitness 100.00 % 136,369 0 0 136,369 Rancho Towne & Country Rainbow Blvd. at Charleston Blvd., Las Vegas Smith’s Food + 100.00 % 87,367 0 0 87,367 Tropicana Beltway Tropicana Beltway at Fort Apache Rd., Las Vegas Lowe’s (O.B.O.), Wal-Mart Supercenter + (O.B.O.), PetsMart, Office Depot, Ross Dress for Less, 99 Cent Only, Sports Authority, Pier 1 Imports 100.00 % 246,527 0 394,271 640,798 Tropicana Marketplace Tropicana at Jones Blvd., Las Vegas Smith’s Food + (O.B.O.), Family Dollar 100.00 % 71,460 0 73,168 144,628 Westland Fair North Charleston Blvd. At Decatur Blvd., Las Vegas Wal-Mart Supercenter + (O.B.O.), Lowe’s (O.B.O.), PetsMart, Office Depot, Michaels, Anna's Linens 100.00 % 211,755 0 386,458 598,213 Nevada Total: # of Properties:12 2,374,790 0 1,160,131 3,534,921 New Mexico Eastdale Candelaria Rd. at Eubank Blvd., Albuquerque Albertsons +, Family Dollar 100.00 % 117,623 0 0 117,623 North Towne Plaza Academy Rd. at Wyoming Blvd., Albuquerque Whole Foods Market +, Borders 100.00 % 108,059 0 0 108,059 Pavillions at San Mateo I-40 at San Mateo, Albuquerque Old Navy, Shoe Department, Skechers, Pima Medical Institute, Ultimate Electronics 100.00 % 195,944 0 0 195,944 Plaza at Cottonwood Coors Bypass Blvd. at Seven Bar Loop Rd., Albuquerque Staples, PetsMart, Wal-Mart Supercenter +(O.B.O.), Home Depot (O.B.O.), Party City 100.00 % 84,322 0 334,000 418,322 Wyoming Mall Academy Rd. at Northeastern, Albuquerque Wal-Mart Supercenter + (O.B.O.), Dollar Tree 100.00 % 63,865 0 203,982 267,847 De Vargas N. Guadalupe at Paseo de Peralta, Santa Fe Albertsons + (O.B.O.), Sunflower Farmer's Market +, Sav-On (CVS), Ross Dress for Less, Office Depot, Hastings, United Artists 100.00 % 248,137 0 67,750 315,887 New Mexico Total: # of Properties:6 817,950 0 605,732 1,423,682 North Carolina Capital Square Capital Blvd. at Huntleigh Dr., Cary Food Lion + 100.00 % 143,063 0 0 143,063 Harrison Pointe Harrison Ave. at Maynard Rd., Cary Harris Teeter +, Staples 100.00 % 130,934 0 0 130,934 High House Crossing NC Hwy 55 at Green Level W. Rd., Cary Harris Teeter + 100.00 % 89,997 0 0 89,997 Northwoods Market Maynard Rd. at Harrison Ave., Cary Food Lion + 100.00 % 77,802 0 0 77,802 Parkway Pointe Cory Parkway at S. R. 1011, Cary Food Lion +, Rite-Aid 100.00 % 80,061 0 0 80,061 Chatham Crossing US 15/501 at Plaza Dr., Chapel Hill Lowes Food +, CVS/pharmacy 25.00 % (1)(3) 24,039 72,116 0 96,155 Cole Park Plaza US 15/501 and Plaza Dr., Chapel Hill Dollar General 25.00 % (1)(3) 20,564 61,694 0 82,258 Galleria Galleria Boulevard and Sardis Road, Charlotte Off Broadway Shoes, Wal-Mart (O.B.O.) 100.00 % 120,542 0 207,602 328,144 Page 31 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Johnston Road Plaza Johnston Rd. at McMullen Creek Pkwy., Charlotte Food Lion+ 100.00 % 79,508 0 0 79,508 Steele Creek Crossing York Rd. at Steele Creek Rd., Charlotte BI-LO +, Rite-Aid 100.00 % 77,301 0 0 77,301 Whitehall Commons NWC of Hwy. 49 at I-485, Charlotte Blockbuster, Wal-Mart Supercenter + (O.B.O.), Lowes (O.B.O.), BI-LO + (O.B.O.) 100.00 % 41,876 0 402,620 444,496 Bull City Market Broad St. at West Main St., Durham Whole Foods Market + 100.00 % 42,517 0 0 42,517 Mineral Springs Village Mineral Springs Rd. at Wake Forest Rd., Durham Food Lion +, Rite-Aid 100.00 % 59,859 0 0 59,859 Ravenstone Commons Hwy 98 at Sherron Rd., Durham Food Lion +, Blockbuster 100.00 % 60,424 0 0 60,424 Pinecrest Plaza Hwy. 15-501 at Morganton Rd., Pinehurst Food Lion +, Michael’s, Belk’s 100.00 % 250,140 0 0 250,140 Avent Ferry Avent Ferry Rd. at Gorman St., Raleigh Food Lion +, Family Dollar 100.00 % 111,650 0 0 111,650 Falls Pointe Neuce Rd. at Durant Rd., Raleigh Harris Teeter +, Kohl’s (O.B.O.) 100.00 % 106,981 0 86,350 193,331 Leesville Town Centre Leesville Rd. at Leesville Church Rd., Raleigh Harris Teeter +, Rite-Aid 100.00 % 114,396 0 0 114,396 Little Brier Creek Little Brier Creek Lane and Brier Leaf Lane, Raleigh Lowe's Food + (O.B.O.) 100.00 % 17,209 0 45,802 63,011 Lynnwood Collection Creedmoor Rd at Lynn Road, Raleigh Kroger+ 100.00 % 87,362 0 0 87,362 Six Forks Station Six Forks Rd. at Strickland Rd., Raleigh Kmart, Home Depot, Food Lion +, Bed Bath & Beyond, Borders 100.00 % 467,270 0 0 467,270 Stonehenge Market Creedmoor Rd. at Bridgeport Dr., Raleigh Harris Teeter +, SteinMart 100.00 % 188,521 0 0 188,521 Heritage Station Forestville Rd. at Rogers Rd., Wake Forest Harris Teeter + 30.00 % (1) 20,633 48,145 0 68,778 North Carolina Total: # of Properties:23 2,412,649 181,955 742,374 3,336,978 Oklahoma Market Boulevard E. Reno Ave. at N. Douglas Ave., Midwest City Color Tyme 100.00 % 35,765 0 0 35,765 Town and Country Reno Ave at North Air Depot, Midwest City Office Depot, Big Lots, Westlake Hardware 100.00 % 127,362 0 0 127,362 Oklahoma Total: # of Properties:2 163,127 0 0 163,127 Oregon Clackamas Square SE 82nd Avenue and SE Causey Avenue, Portland T.J. Maxx, Winco Foods + (O.B.O.) 20.00 % (1)(3) 14,828 59,311 62,600 136,739 Oak Grove Market Center SE Mcloughlin Blvd & Oak Grove Ave Safeway + 100.00 % 97,207 0 0 97,207 Raleigh Hills Plaza SW Beaverton-Hillsdale Hwy and SW Scholls Ferry Road, Portland Walgreens, New Seasons Market + 20.00 % (1)(3) 7,904 31,616 0 39,520 Oregon Total: # of Properties:3 119,939 90,927 62,600 273,466 South Carolina Fresh Market Shoppes 890 William Hilton Head Pkwy, Hilton Head The Fresh Market + 25.00 % (1)(3) 21,530 64,590 0 86,120 South Carolina Total: # of Properties:1 21,530 64,590 0 86,120 Tennessee Bartlett Towne Center Bartlett Blvd. at Stage Rd., Bartlett Kroger +, Petco,Dollar Tree, Shoe Carnival 100.00 % 179,364 0 0 179,364 Commons at Dexter Lake Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuels Furniture and Interior 30.00 % (1) 50,087 116,871 0 166,958 Commons at Dexter Lake Phase II Dexter at N. Germantown, Memphis Kroger +, SteinMart, Marshall’s, Samuels Furniture and Interior 30.00 % (1) 18,461 43,077 0 61,538 Highland Square Summer at Highland, Memphis Walgreen’s 100.00 % 14,490 0 0 14,490 Mendenhall Commons South Mendenahall Rd. and Sanderlin Avenue, Memphis Kroger + 30.00 % (1) 23,961 55,910 0 79,871 Summer Center Summer Ave. at Waring Rd., Memphis Kroger +, Ross Dress for Less 100.00 % 137,462 0 0 137,462 Tennessee Total: # of Properties:5 423,825 215,858 0 639,683 Texas Bell Plaza 45th Ave. at Bell St., Amarillo United Supermarket +, Dollar Tree 15.00 % (1) 19,579 110,950 0 130,529 Coronado 34th St. at Wimberly Dr., Amarillo Blockbuster 100.00 % 48,149 0 0 48,149 Wolflin Village Wolflin Ave. at Georgia St., Amarillo Office Depot, Sheplers Western Wear, Talbots 100.00 % 159,243 0 0 159,243 Calder Calder at 24th St., Beaumont Harmony Science Academy 100.00 % 34,641 0 0 34,641 North Park Plaza Eastex Fwy. at Dowlen, Beaumont Target (O.B.O.), Anna’s Linens, David’s Bridal, Toys “R” Us (O.B.O.) 50.00 % (1)(3) 70,036 70,036 141,329 281,401 Page 32 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Phelan Phelan at 23rd St, Beaumont Kroger + (O.B.O.) 100.00 % 12,000 0 0 12,000 Phelan West Phelan at 23rd St., Beaumont Kroger + (O.B.O.) 66.70 % (1)(3) 15,552 7,779 58,890 82,221 Southgate Calder Ave. at 6th St., Beaumont Control Fluids 100.00 % 33,555 0 0 33,555 Gateway Station I-35W and McAlister Rd., Burleson Conn's 70.00 % (1) 27,272 11,688 0 38,960 Lone Star Pavilions Texas at Lincoln Ave., College Station Best Buy, Office Depot, Barnes & Noble 100.00 % 106,907 0 0 106,907 Montgomery Plaza Loop 336 West at I-45, Conroe Academy, Conn’s, 99 Cents Only, Petco, Anna's Linens, Spec's 100.00 % 305,671 0 0 305,671 Moore Plaza S. Padre Island Dr. at Staples, Corpus Christi Office Depot, Marshall’s, H. E. B. +, (O.B.O.), Target (O.B.O.), Old Navy, Hobby Lobby, Steinmart 100.00 % 371,668 0 161,909 533,577 Portairs Ayers St. at Horne Rd., Corpus Christi CVS/pharmacy, Family Dollar, Beall’s 100.00 % 118,233 0 0 118,233 Horne Street Market I-30 & Horne Street, Fort Worth 24 Hour Fitness 100.00 % 42,267 0 0 42,267 Overton Park Plaza SW Loop 820/Interstate 20 at South Hulen St., Ft. Worth Sports Authority, PetsMart, Office Depot, T.J. Maxx, Albertson's +, Home Depot (O.B.O.), Anna’s Linens 100.00 % 353,302 0 110,000 463,302 Broadway Broadway at 59th St., Galveston Big Lots, Family Dollar 15.00 % (1) 11,322 64,155 0 75,477 Food King Place 25th St. at Avenue P, Galveston Vacant 100.00 % 28,062 0 0 28,062 Galveston Place Central City Blvd. at 61st St., Galveston Randall’s +, Office Depot, Spec's Liquor, Palais Royal 100.00 % 210,187 0 0 210,187 10/Federal I-10 at Federal Citi Trends, Palais Royal, Sellers Bros. + 15.00 % (1) 19,871 112,601 0 132,472 Alabama-Shepherd S. Shepherd at W. Alabama Bookstop, PetsMart 100.00 % 56,110 0 0 56,110 Bayshore Plaza Spencer Hwy. at Burke Rd. Fitness Connections (O.B.O.) 100.00 % 35,434 0 86,000 121,434 Bellaire Boulevard Bellaire at S. Rice Randall’s + 30.00 % (1) 10,524 24,557 0 35,081 Braeswood Square N. Braeswood at Chimney Rock Belden’s +, Walgreen’s 100.00 % 103,336 0 0 103,336 Centre at Post Oak Westheimer at Post Oak Blvd. Marshall’s, Barnes & Noble, Old Navy, Grand Lux Café, Nordstrom Rack 100.00 % 182,070 0 0 182,070 Champions Village F.M. 1960 at Champions Forest Dr. Randall’s +, SteinMart, Palais Royal, Cost Plus, Barnes & Noble 30.00 % (1) 115,374 269,207 0 384,581 Cullen Center Cullen at Reed Beauty Supply 100.00 % 7,316 0 0 7,316 Cullen Plaza Cullen at Wilmington Fiesta +, JPMorgan Chase Bank, Family Dollar 15.00 % (1) 12,678 71,839 0 84,517 Cypress Pointe F.M. 1960 at Cypress Station Kroger +, Office Depot, Babies “R” Us, America's Furniture Brands (O.B.O.) 100.00 % 190,704 0 96,660 287,364 Eastpark Mesa Rd. at Tidwell Jack in the Box, CVS/pharmacy (O.B.O.), US Postal Service (O.B.O.) 100.00 % 1,576 0 0 1,576 Edgebrook Edgebrook at Gulf Fwy. Fiesta +, JPMorgan Chase Bank, Family Dollar 15.00 % (1) 11,769 66,691 0 78,460 Fiesta Village Quitman at Fulton Fiesta + 15.00 % (1) 4,537 25,712 0 30,249 Fondren/West Airport Fondren at W. Airport Save-A-Lot + 100.00 % 37,117 0 0 37,117 Glenbrook Square Telephone Road Kroger +, Blockbuster 15.00 % (1) 11,684 66,206 0 77,890 Griggs Road Griggs at Cullen Family Dollar, Citi Trends 15.00 % (1) 12,017 68,099 0 80,116 Harrisburg Plaza Harrisburg at Wayside Fallas Paredes 15.00 % (1) 14,016 79,422 0 93,438 Heights Plaza 20th St. at Yale Kroger +, Walgreen’s 100.00 % 71,777 0 0 71,777 Humblewood Shopping Plaza Eastex Fwy. at F.M. 1960 Kroger +,Conn’s, Walgreen’s, Michael's (O.B.O.), DSW (O.B.O.) 100.00 % 176,446 0 99,000 275,446 I-45/Telephone Rd. Center I-45 at Maxwell Street Sellers Bros. +, Dollar Tree, FAMSA, Fallas Paredes 15.00 % (1) 25,768 146,021 0 171,789 Jacinto City Market at Baca Sellers Bros. +, CVS/pharmacy 50.00 % (1) 24,569 24,569 0 49,138 Kirby Strip Center Kirby Dr, Houston Las Americas Grill 100.00 % 10,000 0 0 10,000 Lawndale Lawndale at 75th St. Family Dollar, 99 Cents Only, LaMichoacana Meat Market + 15.00 % (1) 7,819 44,308 0 52,127 Little York Plaza Little York at E. Hardy Sellers Bros. +, Fallas Paredes 15.00 % (1) 17,603 99,750 0 117,353 Lyons Avenue Lyons at Shotwell Fiesta +, Fallas Paredes 15.00 % (1) 10,144 57,485 0 67,629 Market at Westchase Westheimer at Wilcrest Whole Foods Market + 100.00 % 84,084 0 0 84,084 North Main Square Pecore at N. Main O'Reilly Auto Parts 100.00 % 18,515 0 0 18,515 North Oaks F.M. 1960 at Veterans Memorial T.J. Maxx, Ross Dress for Less, Staples, Big Lots, DSW, Half Price Books, Anna's Linens, Hobby Lobby 15.00 % (1) 60,779 344,414 0 405,193 North Triangle I-45 at F.M. 1960 CiCi’s Pizza 100.00 % 16,060 0 0 16,060 Northbrook Center Northwest Fwy. at W. 34th Randall’s +, Office Depot, Citi Trends, Anna’s Linens, Dollar Tree 100.00 % 173,288 0 0 173,288 Northwest Crossing N.W. Fwy. at Hollister Target (O.B.O.), Marshall’s, Babies “R” Us, Best Buy 75.00 % (1)(3) 137,507 45,836 120,721 304,064 Oak Forest W. 43rd at Oak Forest Kroger +, Ross Dress for Less, Dollar Tree 100.00 % 147,705 0 0 147,705 Orchard Green Gulfton at Renwick Sellers Bros. +, Family Dollar 100.00 % 74,983 0 0 74,983 Randall's /Cypress Station F.M. 1960 at I-45 ATI Career Training Center 100.00 % 138,974 0 0 138,974 Randall's /Kings Crossing Kingwood Dr. at Lake Houston Pkwy. Randall’s +, CVS/pharmacy 30.00 % (1) 37,919 88,478 0 126,397 Randall's /Norchester Grant at Jones Playa Azul Seafood & Oyster Bar 100.00 % 107,200 0 0 107,200 Page 33 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Richmond Square Richmond Ave. at W. Loop 610 Best Buy (O.B.O.), Cost Plus 100.00 % 35,623 0 58,247 93,870 River Oaks East W. Gray at Woodhead Kroger + 100.00 % 71,265 0 0 71,265 River Oaks West W. Gray at S. Shepherd Barnes & Noble, Talbots, JoS. A. Bank, Ann Taylor, Gap 100.00 % 276,220 0 0 276,220 Sheldon Forest North North, I-10 at Sheldon Gerland’s +, Burke’s Outlet 100.00 % 22,040 0 0 22,040 Sheldon Forest South North, I-10 at Sheldon Family Dollar 50.00 % (1) 37,670 37,670 0 75,340 Shops at Three Corners S. Main at Old Spanish Trail Fiesta +, Office Depot, PetsMart, Ross Dress for Less, Anna’s Linens, Big Lots 70.00 % (1) 172,990 74,139 0 247,129 Southgate W. Fuqua at Hiram Clark Food-A-Rama +, Palais Royal, CVS/pharmacy, Family Dollar 15.00 % (1) 18,668 105,786 0 124,454 Spring Plaza Hammerly at Campbell Sellers Bros. +, Family Dollar 15.00 % (1) 8,875 50,291 0 59,166 Stella Link Stella Link at S. Braeswood Sellers Bros.+, Spec’s Liquor Warehouse, Burke’s Outlet 100.00 % 96,396 0 0 96,396 Studemont Studewood at E. 14th St Fiesta + 100.00 % 28,466 0 0 28,466 Ten Blalock Square I-10 at Blalock 99 Ranch Market+ 100.00 % 97,217 0 0 97,217 Village Arcade University at Kirby Gap, Baby Gap 100.00 % 57,219 0 0 57,219 Village Arcade-Phase II University at Kirby Talbots 100.00 % 28,371 0 0 28,371 Village Arcade-Phase III University at Kirby American Eagle Outfitters, Banana Republic, Express 100.00 % 106,879 0 0 106,879 Westchase Center Westheimer at Wilcrest Ross Dress for Less, Randall’s +, Golfsmith, Staples, Target (O.B.O.), Petco 100.00 % 231,767 0 99,550 331,317 Westhill Village Westheimer at Hillcroft Ross Dress for Less, Office Depot, 99 Cents Only, Anna’s Linens 100.00 % 130,512 0 0 130,512 Killeen Marketplace 3200 E. Central Texas Expressway, Killeen Best Buy, Ross Dress for Less, Staples, Home Depot (O.B.O.) 100.00 % 115,203 0 135,934 251,137 Cedar Bayou Bayou Rd., La Marque Dollar General, La Marque Fire Dept. (O.B.O.) 100.00 % 14,873 0 30,688 45,561 North Creek Plaza Del Mar Blvd. at Hwy. I-35, Laredo Old Navy, Bed Bath & Beyond, Best Buy, Target (O.B.O.), H. E. B. + (O.B.O.), Marshall’s 100.00 % 242,293 0 206,463 448,756 Plantation Centre Del Mar Blvd. at McPherson Rd., Laredo H. E. B. +, Blockbuster 100.00 % 134,919 0 0 134,919 League City Plaza I-45 at F.M. 518, League City Kroger + 15.00 % (1) 19,048 107,942 0 126,990 Central Plaza Loop 289 at Slide Rd., Lubbock Bed Bath & Beyond, Old Navy, Staples 100.00 % 151,196 0 0 151,196 Town and Country 4th St. at University, Lubbock Hasting’s Records & Books 100.00 % 30,743 0 0 30,743 Angelina Village Hwy. 59 at Loop 287, Lufkin Kmart, Conn's 100.00 % 248,199 0 0 248,199 Las Tiendas Plaza Expressway 83 at McColl Rd., McAllen Target (O.B.O.), Mervyn’s (O.B.O.), Academy, Conn’s, Ross Dress for Less, Marshall’s, Office Depot 50.00 % (1)(3) 143,968 143,968 212,132 500,067 Market at Nolana Nolana Ave and 29th St., McAllen Wal-Mart (O.B.O.) 50.00 % (1)(3) 20,704 20,704 203,818 245,226 Northcross N. 10th St. at Nolana Loop, McAllen Barnes & Noble 50.00 % (1)(3) 38,196 38,196 0 76,391 Old Navy Building 1815 10th Street, McAllen Old Navy 50.00 % (1)(3) 7,500 7,500 0 15,000 South 10th St. HEB S. 10th St. at Houston St., McAllen H. E. B. + 50.00 % (1)(3) 51,851 51,851 0 103,702 Independence Plaza Town East Blvd., Mesquite Babies “R” Us, Family Dollar 100.00 % 159,219 0 0 159,219 Market at Sharyland Place U.S. Expressway 83 and Shary Road, Mission Wal-Mart (O.B.O.),Kohl's, Dollar Tree 50.00 % (1)(3) 52,956 52,956 320,000 425,912 Sharyland Towne Crossing Shary Rd. at Hwy. 83, Mission Target (O.B.O.), H. E. B. +, T.J. Maxx, Petco, Office Depot,Ross Dress for Less 50.00 % (1)(3) 172,234 172,234 131,909 476,376 Custer Park SWC Custer Road at Parker Road, Plano Kroger + (O.B.O) 100.00 % 115,484 0 65,084 180,568 Pitman Corners Custer Road at West 15th, Plano Albertsons +, Tuesday Morning 100.00 % 192,283 0 0 192,283 Preston Shepard Place Preston Rd. at Park Blvd. SteinMart, Old Navy, Office Depot, Marshalls, Babies "R" Us, Borders 20.00 % (1)(3) 72,667 290,670 0 363,337 Gillham Circle Gillham Circle at Thomas, Port Arthur Family Dollar 100.00 % 33,134 0 0 33,134 Starr Plaza U.S. Hwy. 83 at Bridge St., Rio Grande City H. E. B.+, Beall’s, Dollar General, Stage 50.00 % (1)(3) 88,406 88,406 0 176,812 Rockwall I-30 at Market Center Street, Rockwall Office Max, Petco, Ross Dress for Less, Old Navy, Michael’s 100.00 % 209,051 0 0 209,051 Rose-Rich U.S. Hwy. 90A at Lane Dr., Rosenberg Family Dollar, Palais Royal 100.00 % 103,385 0 0 103,385 Lake Pointe Market Center Dalrock Rd. at Lakeview Pkwy., Rowlett Tom Thumb + (O.B.O.), Walgreen’s (O.B.O.) 100.00 % 40,513 0 81,176 121,689 Boswell Towne Center Highway 287 at Bailey Boswell Rd., Saginaw Albertsons + (O.B.O) 100.00 % 26,088 0 61,747 87,835 Fiesta Trails I-10 at DeZavala Rd., San Antonio H. E. B. + (O.B.O.), Target (O.B.O.), Act III Theatres, Marshall’s, Office Max, SteinMart, Petco, Anna’s Linens 100.00 % 312,370 0 176,000 488,370 Oak Park Village Nacogdoches at New Braunfels, San Antonio H. E. B. + 30.00 % (1) 19,286 45,001 0 64,287 Parliament Square W. Ave. at Blanco, San Antonio Bernina New Home Sewing Center, Anytime Fitness 100.00 % 64,950 0 0 64,950 Parliament Square II W. Ave. at Blanco, San Antonio Incredible Pizza 100.00 % 54,541 0 0 54,541 Thousand Oaks Thousand Oaks Dr. at Jones Maltsberger Rd., San Antonio H. E. B. +, Beall’s, Tuesday Morning 15.00 % (1) 24,432 138,450 0 162,882 Valley View West Ave. at Blanco Rd., San Antonio Marshall’s, Blockbuster, Dollar Tree 100.00 % 91,184 0 0 91,184 Page 34 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Market at Town Center Town Center Blvd., Sugar Land Old Navy, Home Goods, Marshall’s, DSW Shoe Warehouse, Ross Dress for Less 100.00 % 375,547 0 0 375,547 Island Market Place 6th St. at 9th Ave., Texas City Food King + 100.00 % 27,277 0 0 27,277 Palmer Plaza F.M. 1764 at 34th St., Texas City Randall’s +, Big Lots (O.B.O.), Dollar Tree 100.00 % 96,526 0 99,980 196,506 Broadway S. Broadway at W. 9th St., Tyler SteinMart 100.00 % 60,400 0 0 60,400 Crossroads I-10 at N. Main, Vidor Market Basket +, Beall’s, Baskin’s, Burke’s Outlet 100.00 % 115,692 0 0 115,692 Texas Total: # of Properties:102 9,281,415 3,325,567 2,757,237 15,364,216 Utah Alpine Valley Center Main St. at State St., American Fork Super Target + (O.B.O.), Old Navy, Justice, Dollar Tree, Office Depot 33.30 % (1)(3) 30,382 60,772 133,500 224,654 Taylorsville Town Center West 4700 South at Redwood Rd., Taylorsville Albertsons + (O.B.O.), Rite Aid 100.00 % 94,157 0 40,057 134,214 West Jordan Town Center West 7000 South at S. Redwood Rd., West Jordan Albertsons +, Office Depot, Target (O.B.O.), Petco 100.00 % 182,099 0 122,800 304,899 Utah Total: # of Properties:3 306,638 60,772 296,357 663,767 Washington Mukilteo Speedway Center Mukilteo Speedway, Lincoln Way, and Highway 99, Lynnwood Food Emporium +, Bartell Drugs 20.00 % (1)(3) 18,055 72,218 0 90,273 Meridian Town Center Meridian Avenue East and 132nd Street East, Puyallup Jo-Ann Fabric & Craft Store, Safeway + (O.B.O.) 20.00 % (1)(3) 15,533 62,133 65,346 143,012 South Hill Center 43rd Avenue Southwest and Meridian Street South, Puyallup Best Buy, Bed Bath & Beyond, Ross Dress for Less 20.00 % (1)(3) 26,802 107,208 0 134,010 Rainer Square Plaza Rainer Avenue South and South Charleston Street, Seattle Safeway +, Ross Dress for Less 20.00 % (1)(3) 21,485 85,938 0 107,423 Washington Total: # of Properties:4 81,875 327,497 65,346 474,718 Industrial Operating Properties California Siempre Viva Business Park Siempre Viva Rd. at Kerns St., San Diego Hitachi Transport, UPS Supply Chain Solutions, Inc., Besttech Trading USA 20.00 % (1)(3) 145,353 581,413 0 726,766 California Total: # of Properties:1 145,353 581,413 0 726,766 Florida Lakeland Industrial Center I-4 at County Rd., Lakeland Rooms to Go, Publix, Star Distribution, Chep USA 100.00 % 600,000 0 0 600,000 Lakeland Interestate Industrial Park I Interstate Drive and Kathleen Rd., Lakeland Carolina Logistics Services, Inc., Acuity Specialty Products Group, Inc., 100.00 % 168,400 0 0 168,400 1801 Massaro 1801 Massaro Blvd., Tampa MiTek Industries, Inc., JK Transportation 100.00 % 159,000 0 0 159,000 Hopewell Industrial Center Old Hopewell Boulevard and U.S. Highway 301, Tampa Parts Depot, Inc., American Tire Distributors 100.00 % 224,483 0 0 224,483 Tampa East Industrial Portfolio 1841 Massaro Blvd., Tampa General Electric, Hughes Supply, Interline Brands, GE Polymershapes, Creative Recycling Systems 100.00 % 512,923 0 0 512,923 Florida Total: # of Properties:5 1,664,806 0 0 1,664,806 Georgia Atlanta Industrial Park Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Georgia Aquarium, Inc., Cardinal Logistics Mgmt Co. 100.00 % 120,200 0 0 120,200 Atlanta Industrial Park II & VI Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Target Container Co., Sanderson Industries, Inc., GSC Packaging 100.00 % 382,100 0 0 382,100 Atlanta Industrial Parkway Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Sanderson Industries, Inc. 100.00 % 50,000 0 0 50,000 Riverview Distribution Center Fulton Industrial Blvd. at Camp Creek Parkway Chep USA 100.00 % 265,200 0 0 265,200 Sears Logistics 3700 Southside Industrial Way, Atlanta Sears Logistics Services 20.00 % (1)(3) 80,511 322,043 0 402,554 SouthPark 3075 Anvil Block Rd and SouthPark Blvd, Atlanta American Tire Distributors 100.00 % 234,525 0 0 234,525 Page 35 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Southside Industrial Parkway Southside Industrial Pkwy at Jonesboro Rd., Atlanta Lowe Supply, Inc., Mission Produce 100.00 % 72,000 0 0 72,000 Westlake 125 Camp Creek Parkway and Westlake Parkway, Atlanta Maxwell Chase Technologies, LLC, Nissei ASB Company, Berlin Packaging 100.00 % 154,464 0 0 154,464 Kennesaw 75 3850-3900 Kennesaw Prkwy, Kennesaw Trane, Clorox Services Company, Builders Specialties, LLC 100.00 % 178,467 0 0 178,467 6485 Crescent Drive I-85 at Jimmy Carter Blvd., Norcross Zurn, Pax Industries, Prime Choice Properties 20.00 % (1)(3) 72,092 288,368 0 360,460 Georgia Total: # of Properties:8 1,609,559 610,411 0 2,219,970 Tennessee Crowfarn Drive Warehouse Crowfarn Dr. at Getwell Rd., Memphis CMI Freight Transportation, Sergeant's Pet Care Products 20.00 % (1)(3) 31,770 127,079 0 158,849 Outland Business Center Outland Center Dr., Memphis Vistar Corporation, TricorBraun, Kuehne & Nagel 20.00 % (1)(3) 82,088 328,350 0 410,438 Southpoint I & II Pleasant Hill Rd. at Shelby Dr., Memphis AF Services, Sunnywood Products, Inc., Wynit 100.00 % 570,940 0 0 570,940 Tennessee Total: # of Properties:3 684,798 455,429 0 1,140,227 Texas Midpoint I-20 Distribution Center New York Avenue and Arbrook Boulevard, Arlington Airborne Express, Tred-It Tire & Wheel, Amercian Medical Response 100.00 % 253,165 0 0 253,165 Randol Mill Place Randol Mill Road, Arlington Protech Electronics, Inc., Premier Products 100.00 % 54,639 0 0 54,639 Braker 2 Business Center Kramer Ln. at Metric Blvd., Austin Home Team Pest Defense, MJC Electronics Corporation 100.00 % 27,359 0 0 27,359 Corporate Center Park I and II Putnam Dr. at Research Blvd., Austin Phoenix Lamar Corp, CenTex Independent Electrical, Schindler Elevator 100.00 % 119,452 0 0 119,452 Oak Hills Industrial Park Industrial Oaks Blvd., Austin Terracon, Inc., Illumitex 100.00 % 89,858 0 0 89,858 Rutland 10 Business Center Metric Blvd. At Centimeter Circle, Austin Media Event Concepts, Inc., Stellar Micro Devices 100.00 % 54,000 0 0 54,000 Southpark A,B,C East St. Elmo Rd. at Woodward St., Austin HJV Associates, Inc., Texas EZ Pawn., Viko Test Lab 100.00 % 78,276 0 0 78,276 Southpoint Service Center Burleson at Promontory Point Dr., Austin Browning Construction Co., Ltd. 100.00 % 57,667 0 0 57,667 1625 Diplomat Drive SWC Diplomat Dr. at McDaniel Dr., Carrollton Rooftop Systems, Inc. 100.00 % 106,140 0 0 106,140 Midway Business Center Midway at Boyington, Carrollton ProSource, Luxury of Leather 100.00 % 141,246 0 0 141,246 Manana Office Center I-35 at Manana, Dallas Dave & Busters, B&B Graphics Finishing Services 100.00 % 223,128 0 0 223,128 Newkirk Service Center Newkirk near N.W. Hwy., Dallas AWC, Corporate Meeting Services 100.00 % 105,892 0 0 105,892 Northeast Crossing Office/Service Center East N.W. Hwy. at Shiloh, Dallas Capital Title, Garland Surgery Center 100.00 % 78,700 0 0 78,700 Redbird Distribution Center Joseph Hardin Drive, Dallas Consolidated Container Company; Texwood Industries, L.P. 100.00 % 110,839 0 0 110,839 Regal Distribution Center Leston Avenue, Dallas Parkland Health & Hosp System, BKM Total Office of Texas, L.P., Global Industries Southwest 100.00 % 202,559 0 0 202,559 Space Center Industrial Park Pulaski St. at Irving Blvd., Dallas Weir’s Furniture Village, Inc., Facility Interiors, Inc. 100.00 % 264,582 0 0 264,582 McGraw Hill Distribution Center 420 E. Danieldale Rd, DeSoto McGraw Hill Companies, Inc. 100.00 % 417,938 0 0 417,938 610 and 11th St. Warehouse Loop 610 at 11th St. Iron Mountain 20.00 % (1)(3) 48,728 194,914 0 243,642 610 and 11th St. Warehouse Loop 610 at 11th St. Prefco Corp. 100.00 % 104,975 0 0 104,975 610/288 Business Park Cannon Street Palmer Logistics 20.00 % (1)(3) 59,085 236,341 0 295,426 Beltway 8 Business Park Beltway 8 at Petersham Dr. Select Floors, Premier Home Technology 100.00 % 157,498 0 0 157,498 Blankenship Building Kempwood Drive Classic Printers 100.00 % 59,729 0 0 59,729 Brookhollow Business Center Dacoma at Directors Row YMCA of Greater Houston, Surgeon's Management, Houston Digital Instruments 100.00 % 133,553 0 0 133,553 Central Park Northwest VI Central Pkwy. at Dacoma Houston Metallurgical Lab, Inc., Gulf Draperies 100.00 % 175,348 0 0 175,348 Central Park Northwest VII Central Pkwy. at Dacoma Lucent Technologies, Inc., Houston Graduate School of Theology 100.00 % 103,602 0 0 103,602 Crestview Bissonnet at Wilcrest Creative Connection 100.00 % 8,970 0 0 8,970 Crosspoint Warehouse Crosspoint Foam Enterprises, LLC. 100.00 % 72,505 0 0 72,505 Houston Cold Storage Warehouse 7080 Express Lane Houston Central Industries, Inc. 100.00 % 128,752 0 0 128,752 Jester Plaza Office Service Center West T.C. Jester Corporate Care of Houston, Milwaukee Electric Tool Corporation, Zermat USA 100.00 % 100,605 0 0 100,605 Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services, Veritas 20.00 % (1)(3) 43,898 175,591 0 219,489 Kempwood Industrial Kempwood Dr. at Blankenship Dr. Pioneer Contract Services 100.00 % 113,218 0 0 113,218 Lathrop Warehouse Lathrop St. at Larimer St. United D.C., Inc. 20.00 % (1)(3) 50,378 201,512 0 251,890 Navigation Business Park Navigation at N. York Synergy Cables USA 20.00 % (1)(3) 47,664 190,657 0 238,321 Page 36 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Northway Park II Loop 610 East at Homestead Jet Lube, Inc., South Texas Bolt & Fitting 20.00 % (1)(3) 60,697 242,786 0 303,483 Railwood F Market at U.S. 90 Shell Oil Company 20.00 % (1)(3) 60,000 240,000 0 300,000 Railwood G Mesa at U.S. 90 Global Stainless Supply, Inc. 50.00 % (1)(3) 105,425 105,425 0 210,850 Railwood Industrial Park Mesa at U.S. 90 Distribution International SW, Meridian IQ Services 100.00 % 402,680 0 0 402,680 Railwood Industrial Park Mesa at U.S. 90 DSC Logistics, Resource Logistics International 20.00 % (1)(3) 99,531 398,125 0 497,656 South Loop Business Park S. Loop at Long Dr. Plastic Plus Awards, Lumber Liquidators 50.00 % (1)(3) 46,225 46,225 0 92,450 Southport Business Park 5 South Loop 610 International Surface Preparation Group, Inc. 100.00 % 160,653 0 0 160,653 Southwest Park II Service Center Rockley Road BA Research International 100.00 % 67,700 0 0 67,700 Stonecrest Business Center Wilcrest at Fallstone Alpha Omega Caseworks, Aztec Facility Services, Inc., Sun Line Food & Supply Co. 100.00 % 110,624 0 0 110,624 Town & Country Commerce Center I-10 at Beltway 8 Arizona Tile, Seitel 100.00 % 206,056 0 0 206,056 West 10 Business Center II Wirt Rd. at I-10 Summers Group, Inc. 100.00 % 82,658 0 0 82,658 West Loop Commerce Center W. Loop N. at I-10 Inter-Tel Technologies 100.00 % 34,256 0 0 34,256 West-10 Business Center Wirt Rd. at I-10 Aaron’s Office Furniture 100.00 % 102,087 0 0 102,087 Westgate Service Center Park Row Drive at Whiteback Dr. Welltec, Inc.,Wood Group, 3M, CAS Holdings, Inc. 100.00 % 119,786 0 0 119,786 Freeport Commerce Center Sterling Street and Statesman Drive, Irving McGraw Hill Companies, Inc., TKS (U.S.A.), Inc., Air Tiger Express, Excel Floors 100.00 % 50,590 0 0 50,590 Central Plano Business Park Klein Rd. at Plano Pkwy., Plano CK Management, Inc., Minarik Corp. 100.00 % 137,785 0 0 137,785 Jupiter Service Center Jupiter near Plano Pkwy., Plano Interceramic Tile, Gemaire Distributors 100.00 % 78,480 0 0 78,480 Sherman Plaza Business Park Sherman at Phillips, Richardson Weingarten regional office 100.00 % 101,137 0 0 101,137 Interwest Business Park Alamo Downs Parkway, San Antonio All-American Sports, Gell Service Company, Inc., Goodman Manufacturing Company, L.P. 100.00 % 219,244 0 0 219,244 Isom Business Park 919-981 Isom Road, San Antonio Gate Gourmet, Gandi Innovations, Wells Fargo Bank 100.00 % 175,200 0 0 175,200 O'Connor Road Business Park O’Connor Road, San Antonio Ingersoll Rand, TD Industries 100.00 % 150,091 0 0 150,091 Freeport Business Center 13215 N. Promenade Blvd., Stafford Yokagawa, Life-Tech, Gurwitch Industries, PSI Group 100.00 % 251,385 0 0 251,385 Texas Total: # of Properties:53 6,616,238 2,031,576 0 8,647,814 Virginia Enterchange at Northlake A 11900-11998 North Lakeridge Parkway, Ashland FedEx, Owens & Minor 100.00 % 215,077 0 0 215,077 Enterchange at Northlake C North Lakeridge Parkway & Northlake Park Dr, Ashland International Paper, Owens & Minor, Techturn, Wholesale Millwork 20.00 % (1)(3) 58,623 234,492 0 293,115 Enterchange at Meadowville 2101 Bermuda Hundred Dr, Chester Vacant 20.00 % (1)(3) 45,362 181,447 0 226,809 Enterchange at Walthall A & B 1900-1998 Ruffin Mill Rd, Colonial Heights Mazda Motors of America, Inc., Xymid LLC 20.00 % (1)(3) 121,336 485,343 0 606,679 Enterchange at Walthall C 1936-1962 Ruffin Mill Rd, Colonial Heights PSS World Medical, Hill Phoenix, Sunrise Construction 20.00 % (1)(3) 52,384 209,538 0 261,922 Enterchange at Walthall D 1700-1798 Ruffin Mill Rd, Colonial Heights Saddle Creek, Recall Total Info Manager, Jim's Formal Wear 100.00 % 287,318 0 0 287,318 Interport Business Center A 4800-4890 Eubank Road, Richmond Anderson News, LLC, HD Business LLC, Wyeth 20.00 % (1)(3) 89,482 357,930 0 447,412 Interport Business Center B 4700-4790 Eubank Road, Richmond Mid South Building Supply, Inc., Alcoa, EGL Eagle Global Logistics, LP, Commonwealth of Virginia Department of Taxation 20.00 % (1)(3) 23,600 94,400 0 118,000 Interport Business Center C 5300-5390 Laburnum Ave, Richmond Sears Home Improvement Products, Inc., Ferguson Enterprise, Inc. 20.00 % (1)(3) 10,977 43,908 0 54,885 Virginia Total: # of Properties:9 904,159 1,607,058 0 2,511,217 Other Operating Properties Arizona Arcadia Biltmore Plaza Campbell Ave. at North 36th St., Phoenix Endurance Rehab, Weingarten Realty Regional Office 100.00 % 21,122 0 0 21,122 Arizona Total: # of Properties:1 21,122 0 0 21,122 Texas 1919 North Loop West Hacket Drive at West Loop 610 North State of Texas, Weingarten Realty Regional Office 100.00 % 139,449 0 0 139,449 Citadel Plaza Citadel Plaza Dr. Weingarten Realty Investors Corporate Office 100.00 % 121,000 0 0 121,000 Texas Total: # of Properties:2 260,449 0 0 260,449 Page 37 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Total Operating Properties # of Properties:385 44,842,469 13,288,486 10,918,595 69,039,626 New Development Arizona Mohave Crossroads Bullhead Parkway at State Route 95, Bullhead City 100.00 % (2) 150,289 0 197,360 347,649 The Shoppes at Parkwood Ranch Southern Avenue and Signal Butte Road, Mesa 100.00 % (2) 82,980 0 0 82,980 Arizona Total: # of Properties: 2 233,269 0 197,360 430,629 California Jess Ranch Phase III Bear Valley Road at Jess Ranch Parkway, Apple Valley 50.00 % (1)(2)(3) 96,722 96,722 0 193,445 California Total: # of Properties: 1 96,722 96,722 0 193,445 Colorado River Point at Sheridan Highway 85 and Highway 285, Sheridan 50.00 % (1)(2)(3) 80,878 80,878 327,000 488,755 The Gardens on Havana Mississippi at Havana, Aurora 39.80 % (1)(2)(3) 355,988 538,678 142,500 1,037,166 Colorado Total: # of Properties: 2 436,866 619,556 469,500 1,525,921 Florida Clermont Landing U.S. 27 & Steve's Road 55.00 % (1)(2)(3) 69,265 56,672 104,175 230,112 Florida Total: # of Properties: 1 69,265 56,672 104,175 230,112 North Carolina Surf City Crossing Highway 17 and Highway 210, Surf City 75.00 % (1)(2) 36,567 12,189 0 48,756 Waterford Village U.S. Hwy 17 & U.S. Hwy 74/76, Leland 75.00 % (1)(2) 53,341 17,780 0 71,121 North Carolina Total: # of Properties: 2 89,908 29,969 0 119,877 Tennessee Ridgeway Trace Poplar Avenue and Ridgeway Road, Memphis 100.00 % (2) 89,912 0 137,740 227,652 Tennessee Total: # of Properties: 1 89,912 0 137,740 227,652 Texas Claywood Industrial Park Clay at Hollister 100.00 % (2) 101,125 0 200,850 301,975 North Towne Plaza U.S. 77 and 83 at SHFM 802, Brownsville 75.00 % (1)(2) 0 0 117,000 117,000 Tomball Marketplace FM 2920 and Future 249, Tomball 100.00 % (2) 43,083 0 85,000 128,083 Westwood Center Culebra Road and Westwood Loop, San Antonio 100.00 % (2) 5,650 0 0 5,650 Texas Total: # of Properties: 4 149,858 0 402,850 552,708 Total New Developments # of Properties:13 1,165,800 802,919 1,311,625 3,280,344 Unimproved Land Arizona Bullhead Parkway at State Route 95, Bullhead City 312,761 Lon Adams Rd at Tangerine Farms Rd, Marana 422,532 Southern Avenue and Signal Butte Road, Mesa 63,336 Arizona Total: 798,629 California Bear Valley Road at Jess Ranch Parkway Phase II, Apple Valley 138,956 Bear Valley Road at Jess Ranch Parkway Phase III, Apple Valley 447,361 California Total: 586,317 Colorado Page 38 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total Mississippi at Havana, Aurora 669,953 Highway 85 and Highway 285, Sheridan 1,003,187 Colorado Total: 1,673,140 Florida Young Pines and Curry Ford Rd, Orange County 132,422 State Road 100 & Belle Terre Parkway, Palm Coast 292,288 SR 207 at Rolling Hills Dr, St. Augustine 228,254 Florida Total: 652,964 Georgia NWC South Fulton Parkway @ Hwy 92, Union City 3,554,496 Georgia Total: 3,554,496 Louisiana 70th St. at Mansfield Rd., Shreveport 41,704 Louisiana Total: 41,704 Nevada SWC Highway 215 at Decatur, Las Vegas 1,103,810 Nevada Total: 1,103,810 North Carolina U.S. Hwy 17 & U.S. Hwy 74/76, Leland 549,727 Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh 510,959 U.S. 15-501 and Bruce Wood Rd, Southern Pines 1,047,000 Highway 17 and Highway 210, Surf City 2,024,233 U.S. Highway 1 at Caveness Farms Rd., Wake Forest 3,479,317 North Carolina Total: 7,611,236 Tennessee Poplar Avenue and Ridgeway Road, Memphis 173,804 Tennessee Total: 173,804 Texas U.S. 77 and 83 at SHFM 802, Brownsville 954,835 Rock Prairie Rd. at Hwy. 6, College Station 2,867,990 River Pointe Drive at Interstate 45, Conroe 118,483 Leslie Rd. at Bandera Rd., Helotes 74,052 Bissonnet at Wilcrest, Houston 84,629 Citadel Plaza at 610 North Loop, Houston 137,000 East Orem 122,000 Kirkwood at Dashwood Drive, Houston 322,000 Mesa Road at Tidwell, Houston 35,898 Northwest Freeway at Gessner, Houston 117,612 West Little York at Interstate 45, Houston 161,000 West Loop North at Interstate 10, Houston 145,000 Nolana Ave and 29th St., McAllen 163,350 Shary Rd. at North Hwy. 83, Mission 1,607,364 9th Ave. at 25th St., Port Arthur 243,000 Culebra Road and Westwood Loop, San Antonio 403,366 FM 1957 (Potranco Road) and FM 211, San Antonio 8,655,372 SH 151 and Ingram Rd, San Antonio 369,389 US Hwy 281 at Wilderness Oaks 1,269,774 Highway 3 at Highway 1765, Texas City 201,000 Page 39 Weingarten Realty Investors Property Listing at September 30, 2009 Gross Leasable Area Joint Center Location Anchors WRI Foot WRI Venture Owned by Owned % Notes Owned Share Other Total FM 2920 and Highway 249, Tomball 1,467,754 Texas Total: 19,520,868 Utah South 300 West & West Paxton Avenue, Salt Lake City 324,958 Utah Total: 324,958 Total Unimproved Land 36,041,926 Page 40
